                   Case 19-11563-KBO              Doc 209        Filed 08/14/19          Page 1 of 57




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :            Chapter 11
                                                             :
EMERGE ENERGY SERVICES LP, et al.                            :            Case No. 19– 11563 (KBO)
                                                             :
                  Debtors.1                                  :            Jointly Administered
                                                             :
                                                             :            Re: Docket Nos. 20 & 64
------------------------------------------------------------ x

                     FINAL ORDER (I) AUTHORIZING THE
             DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
           AND (B) USE CASH COLLATERAL, (II) GRANTING CERTAIN
      PROTECTIONS TO PREPETITION SECURED PARTIES, (III) SCHEDULING
           A FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of Emerge Energy Services Operating, LLC and

Superior Silica Sands LLC (together, the “Borrowers”) and their affiliated debtors, each as a

debtor and debtor-in-possession (collectively, the “Debtors”) in the above captioned cases (the

“Chapter 11 Cases”), pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c) and 507 of title 11 of the United States Code,

11 U.S.C. §§ 101-1532, et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6003,

6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

Rules 2002-1(b) and 4001-2 of the Bankruptcy Local Rules for the District of Delaware (the

“Local Bankruptcy Rules”), seeking, among other things:

         A.         authority for the Borrowers to obtain senior secured debtor-in-possession
                    financing (the “DIP Financing”), and for Emerge Energy Services LP, the direct
                    parent of the Borrowers and each direct and indirect subsidiary of the Borrowers

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Emerge
Energy Services LP (2937), Emerge Energy Services GP LLC (4683), Emerge Energy Services Operating LLC (2511), Superior
Silica Sands LLC (9889), and Emerge Energy Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork
Main Street, Suite 400, Fort Worth, Texas 76109.




RLF1 21876487v.3
                   Case 19-11563-KBO          Doc 209        Filed 08/14/19       Page 2 of 57



                    that is a Debtor (each a “Guarantor” and, collectively in their capacities as such,
                    the “Guarantors”; the Guarantors collectively with the Borrowers, the “Loan
                    Parties”)2 to unconditionally guaranty, on a joint and several basis, the
                    Borrowers’ obligations in connection with the DIP Financing, consisting of a
                    senior secured revolving credit facility (the “DIP Facility”), in an aggregate
                    principal amount of up to $35,000,000 (the “New Money DIP”), plus any Roll-
                    Up Loans (as defined below) (collectively, the “DIP Commitments”), all on the
                    terms and conditions set forth in this final order (the “Final Order”) and the DIP
                    Documents (as defined below);

          B.        authority for the Loan Parties to (A) execute and enter into the Superpriority
                    Senior Secured Debtor-in-Possession Credit Agreement, among the Borrowers,
                    the Guarantors, the lenders from time to time thereto (collectively, the “DIP
                    Lenders”), and HPS Investment Partners, LLC, as administrative agent (the “DIP
                    Agent” and, together with the DIP Lenders, the “DIP Secured Parties”),
                    substantially in the form attached hereto as Exhibit A (as amended, supplemented
                    or otherwise modified from time to time in accordance with the terms hereof and
                    thereof, the “DIP Credit Agreement” and, together with any other agreements,
                    instruments, pledge agreements, guarantees, security agreements, intellectual
                    property security agreements, control agreements, notes and other Credit
                    Documents (as defined in the DIP Credit Agreement) and documents related
                    thereto, the DIP Credit Agreement, the “DIP Documents”) and (B) perform all
                    such other and further acts as may be necessary, appropriate, or desirable in
                    connection with the DIP Facility and the DIP Documents;

          C.        authority to grant adequate protection to (i) HPS Investment Partners, LLC, in its
                    capacity as administrative agent and collateral agent (the “Prepetition Revolver
                    Agent”), and the lenders as of March 15, 2019 and from time to time thereafter
                    (the “Prepetition Lenders”)3 party to that certain Second Amended and Restated
                    Revolving Credit and Security Agreement, dated January 5, 2018 (as amended,
                    restated, amended and restated, supplemented or otherwise modified prior to the
                    date hereof, including most recently pursuant to that certain Forbearance
                    Agreement and Third Amendment to Second Amended and Restated Revolving
                    Credit and Security Agreement, dated as of February 28, 2019 (the “Third
                    Forbearance Agreement”)) (together with any ancillary documents, security
                    agreements, guarantees and pledge agreements in connection therewith, the
                    “Prepetition Revolving Credit Agreement”), and (ii) HPS Investment Partners,
                    LLC, in its capacity as administrative agent and note agent (the “Prepetition
                    Note Agent” and, together with the Prepetition Revolver Agent, the “Prepetition
                    Agents”), and the noteholders from time to time (collectively, the “Prepetition
                    Noteholders” and, together with the Prepetition Lenders, the “Prepetition

2
    For the avoidance of doubt, the Loan Parties do not include Emerge Energy Services GP LLC.
3
  For the avoidance of doubt, reference in this Final Order to “Prepetition Lenders” does not include PNC Bank
National Association and the lenders party to the Prepetition Revolving Credit Agreement (as hereinafter defined)
prior to March 15, 2019.


                                                         2
RLF1 21876487v.3
                   Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 3 of 57



                    Secured Parties”) party to that certain Second Lien Note Purchase Agreement,
                    dated as of January 5, 2018 (as amended, restated, amended and restated,
                    supplemented or otherwise modified prior to the date hereof, including most
                    recently pursuant to that certain Forbearance Agreement and Second Amendment
                    to Second Lien Note Purchase Agreement, dated as of January 31, 2019 (the
                    “Second Forbearance Agreement”)) (together with any ancillary documents,
                    security agreements, guarantees, pledge agreements and notes issued in
                    connection therewith, the “Prepetition Note Purchase Agreement” and, together
                    with the Prepetition Revolving Credit Agreement, the “Prepetition Credit
                    Documents”);

         D.         authority for the Borrowers to use net cash proceeds from the sale of any
                    Prepetition Collateral (as defined below) or the proceeds from receivables to
                    effect the Roll-Up (as defined below) and thereafter to pay accrued interest,
                    principal and other amounts outstanding under the DIP Credit Agreement;

         E.         subject to the restrictions set forth in the DIP Documents and this Final Order,
                    authority for the Loan Parties to use Cash Collateral (as defined below) and all
                    other Prepetition Collateral (as defined below) in which any of the Prepetition
                    Secured Parties have an interest and the granting of adequate protection to the
                    Prepetition Agents on behalf of the Prepetition Secured Parties on the terms set
                    forth in this Final Order, with respect to, inter alia, such use of Cash Collateral
                    and the other Prepetition Collateral;

         F.         authority for the Debtors’ use of the proceeds of the DIP Facility pursuant to the
                    DIP Credit Agreement and the other DIP Documents, including the Approved
                    Budget (as defined below) (subject to permitted variances);

         G.         subject to the payment in full in cash of the Carve-Out (as defined below), the
                    granting to the DIP Secured Parties of allowed superpriority claims pursuant to
                    section 364(c)(1) of the Bankruptcy Code, as further described herein, payable
                    from and having recourse to all prepetition and postpetition property of the Loan
                    Parties’ estates and all proceeds thereof (other than the Avoidance Actions and
                    any Avoidance Proceeds (each as defined below));

         H.         authority for the granting to the DIP Agent (for the benefit of the DIP Secured
                    Parties) of liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy
                    Code and priming liens pursuant to section 364(d) of the Bankruptcy Code on all
                    prepetition and postpetition property of the Loan Parties’ estates and all proceeds
                    thereof (other than the Avoidance Actions and Avoidance Proceeds (each as
                    defined below), in each case subject to the payment in full in cash of the Carve-
                    Out;

         I.         authority for the Loan Parties to pay, on a final and irrevocable basis, the
                    principal, interest, fees, expenses and other amounts payable under the DIP
                    Documents as such become earned, due and payable, including, but not limited to,
                    upfront fees, backstop fees, closing date fees, commitment fees, exit fees,


                                                     3
RLF1 21876487v.3
                   Case 19-11563-KBO        Doc 209     Filed 08/14/19    Page 4 of 57



                    prepayment fees, agency fees, audit fees, appraisal fees, valuation fees,
                    administrative agent’s fees, the reasonable fees and disbursements of the DIP
                    Agent’s and DIP Lenders’ attorneys, all to the extent provided in, and in
                    accordance with, the DIP Documents;

         J.         approval of certain stipulations by the Debtors with respect to the Prepetition
                    Credit Documents and the liens and security interests arising therefrom;

         K.         Subject to the terms of this Final Order, as applicable, the waiver of (i) the
                    Debtors’ right to surcharge the Prepetition Collateral and the DIP Collateral (as
                    defined below) pursuant to section 506(c) of the Bankruptcy Code (subject to the
                    payment in full in cash of the Carve-Out), and (ii) any right of the Debtors under
                    the “equities of the case” exception in section 552(b) of the Bankruptcy Code; and

         L.         modification of the automatic stay imposed by section 362 of the Bankruptcy
                    Code to the extent set forth herein and necessary to implement and effectuate the
                    terms and provisions of this Final Order and the DIP Documents.

         The Court having reviewed the Motion, the exhibits attached thereto, the DIP

Documents, the Declaration of Bryan Gaston, Restructuring Officer of the Debtors, in Support of

Chapter 11 Petitions and First Day Pleadings, the Declaration of Adam L. Dunayer, Managing

Director of Houlihan Lokey, in support of the Motion, and the Declaration of Bryan Gaston,

Restructuring Officer of the Debtors, in support of the Motion, and the evidence submitted and

arguments made at the interim hearing held on July 17, 2019 (the “Interim Hearing”); and the

Court having entered the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition

Financing and (B) Use Cash Collateral, (II) Granting Certain Protections to Prepetition

Secured Parties, (III) Scheduling a Final Hearing, and (IV) Granting Related Relief [D.I. 64]

(the “Interim Order”); and the Court having scheduled, pursuant to Bankruptcy Rule 4001 and

Local Rule 4001-2, the final hearing (the “Final Hearing”) to consider entry of this Final Order

on August 14, 2019 at 11:00 a.m. (Eastern Time); and due and sufficient notice of the Motion,

the Interim Hearing, and the Final Hearing having been given in accordance with Bankruptcy

Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the opportunity to object

having been given under the circumstances; and all objections, if any, to the final relief requested

                                                    4
RLF1 21876487v.3
                   Case 19-11563-KBO        Doc 209     Filed 08/14/19    Page 5 of 57



in the Motion having been withdrawn, resolved or overruled by the Court; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein and that such relief is in the best interests of the Debtors and their estates

and is necessary to avoid immediate and irreparable harm to the Debtors and their estates, and is

essential for the continued operation of the Debtors’ business and the preservation of the value of

the Debtors’ assets; and it appearing that the Debtors’ entry into the DIP Documents is a sound

and prudent exercise of the Debtors’ business judgment; and upon all of the proceedings had

before this Court and after due deliberation and sufficient cause appearing therefor;

         IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

         1.         Disposition. The relief requested in the Motion is granted on a final basis as set

forth herein. Any objections to the Motion with respect to the entry of this Final Order that have

not been withdrawn, waived or settled are hereby denied and overruled on the merits. This Final

Order shall become effective immediately upon its entry.

         2.         Petition Date. On July 15, 2019 (the “Petition Date”), each of the Debtors

commenced with this Court a voluntary case under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (the “Court”). Each Debtor is

authorized to continue to operate its business and manage its properties as a debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         3.         Jurisdiction and Venue. This Court has jurisdiction over the Chapter 11 Cases,

the Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.



                                                    5
RLF1 21876487v.3
                   Case 19-11563-KBO        Doc 209      Filed 08/14/19     Page 6 of 57



         4.         Committee Formation. On July 31, 2019, the United States Trustee for the District

of Delaware (the “U.S. Trustee”) appointed an official committee of unsecured creditors in the

Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code (the “Creditors’

Committee”) [D.I. 111].

         5.         Notice. Notice of the Motion, the relief requested therein and the Final Hearing

has been provided in accordance with Local Bankruptcy Rule 9013-1(m)(iii), and no other or

further notice of the Motion or the entry of this Final Order shall be required. Under the

circumstances, the notice given by the Debtors of the final relief requested in the Motion and of

the Final Hearing constitutes due and sufficient notice thereof and complies with Bankruptcy

Rules 4001(b) and (c) and 9014, and Local Rule 4001-2, and no further notice of the relief

sought at the Final Hearing is necessary or required.

         6.         Debtors’ Stipulations. Without prejudice to the rights of any party in interest and

subject to the limitations thereon contained in paragraphs 26 and 27 below, the Debtors admit,

stipulate and agree that:

                    (a)    As of the Petition Date, the Loan Parties (other than Emerge Energy

Services Finance Corporation) were indebted and jointly and severally liable to the Prepetition

Secured Parties, without objection, defense, counterclaim or offset of any kind, as follows:

                           (i)     Prepetition Revolver Obligations. Pursuant to the Prepetition
                           Revolving Credit Agreement, the Prepetition Lenders provided to the
                           Borrowers a facility for loans and advances and the cash collateralization
                           of all outstanding letters of credit or letters of credit guaranties under the
                           Prepetition Revolving Credit Agreement, in an aggregate principal amount
                           of not less than $75,000,000. As of the Petition Date, the Prepetition
                           Lenders are owed an aggregate principal amount of not less than
                           $66,726,984.56, plus unliquidated amounts including interest thereon and
                           fees, expenses, charges and other obligations incurred in connection with
                           the Prepetition Revolving Credit Agreement (collectively, such
                           obligations, the “Prepetition Revolver Obligations”), and the Borrowers
                           and the Guarantors (other than Emerge Energy Services Finance


                                                     6
RLF1 21876487v.3
                   Case 19-11563-KBO      Doc 209      Filed 08/14/19      Page 7 of 57



                         Corporation) are unconditionally liable, without defense, counterclaim,
                         offset or setoff of any kind, with respect to the Prepetition Revolver
                         Obligations. The Commitments (as defined in the Prepetition Revolving
                         Credit Agreement) under the Prepetition Revolving Credit Agreement are
                         terminated in full as of the Petition Date.

                         (ii)    Prepetition Revolver Liens. To secure the Prepetition Revolver
                         Obligations, the Borrowers and the Guarantors (other than Emerge Energy
                         Services Finance Corporation) entered into various security and collateral
                         documents pursuant to and in connection with the Prepetition Revolving
                         Credit Agreement, pursuant to which the Prepetition Revolver Agent, for
                         the benefit of itself and the Prepetition Lenders, was granted valid,
                         binding, perfected, enforceable, first-priority liens and security interests in
                         the Collateral (as defined in the Prepetition Revolving Credit Agreement
                         and the Prepetition Note Purchase Agreement, as applicable) (such
                         Collateral, the “Prepetition Collateral” and such liens and security
                         interests, the “Prepetition Revolver Liens”). The Prepetition Revolver
                         Liens granted in connection with the Prepetition Revolving Credit
                         Agreement, are: (x) valid, binding, perfected, enforceable, first-priority
                         liens, and security interests in the Prepetition Collateral; (y) not subject to
                         avoidance, recharacterization, subordination, recovery, attack, effect,
                         counterclaim, defense or claim under the Bankruptcy Code or applicable
                         non-bankruptcy law; and (z) as of the Petition Date are subject and
                         subordinate only to certain valid, perfected, and unavoidable liens
                         permitted under the Prepetition Revolving Credit Agreement to the extent
                         such liens are senior to or pari passu with the liens of the Prepetition
                         Revolver Agent and the Prepetition Lenders on the Prepetition Collateral.

                         (iii) Prepetition Note Obligations. Pursuant to the Prepetition Note
                         Purchase Agreement, the Borrowers issued notes to the Prepetition
                         Noteholders and the Prepetition Noteholders made certain other financial
                         accommodations to the Borrowers in an aggregate principal amount of not
                         less than $215,000,000. As of the Petition Date, the Prepetition
                         Noteholders are owed the aggregate principal amount of not less than
                         $215,891,326.70, plus unliquidated amounts including interest thereon and
                         fees, expenses, charges, Make Whole Amount and/or Applicable
                         Redemption Premium (each as defined in the Prepetition Note Purchase
                         Agreement), and other obligations incurred in connection with the
                         Prepetition Note Purchase Agreement (collectively, such obligations, the
                         “Prepetition Note Obligations” and, together with the Prepetition
                         Revolver Obligations, the “Prepetition Debt”), and the Borrowers and the
                         Guarantors (other than Emerge Energy Services Finance Corporation) are
                         unconditionally liable, without defense, counterclaim, offset or setoff of
                         any kind, with respect to the Prepetition Note Obligations. The
                         Commitments (as defined in the Prepetition Note Purchase Agreement)
                         under the Prepetition Note Purchase Agreement are terminated in full as of
                         the Petition Date.

                                                   7
RLF1 21876487v.3
                   Case 19-11563-KBO       Doc 209      Filed 08/14/19      Page 8 of 57



                          (iv)    Prepetition Note Liens.         To secure the Prepetition Note
                          Obligations, the Borrowers and the Guarantors (other than Emerge Energy
                          Services Finance Corporation) entered into various security and collateral
                          documents pursuant to and in connection with the Prepetition Note
                          Purchase Agreement, pursuant to which the Prepetition Note Agent, for
                          the benefit of itself and the Prepetition Noteholders, was granted valid,
                          binding, perfected, enforceable, first-priority liens and security interests in
                          the Prepetition Collateral (the “Prepetition Note Liens” and, together
                          with the Prepetition Revolver Liens, the “Prepetition Liens”), subject to
                          the Prepetition Revolver Liens as provided in the Intercreditor Agreement
                          (as defined below). The Prepetition Note Liens granted in connection with
                          the Prepetition Note Purchase Agreement, are: (x) valid, binding,
                          perfected, enforceable, first-priority liens, and security interests in the
                          Prepetition Collateral; (y) not subject to avoidance, recharacterization,
                          subordination, recovery, attack, effect, counterclaim, defense or claim
                          under the Bankruptcy Code or applicable non-bankruptcy law; and (z) as
                          of the Petition Date are subject and subordinate only to certain valid,
                          perfected, and unavoidable liens permitted under the Prepetition Note
                          Purchase Agreement to the extent such liens are senior to or pari passu
                          with the liens of the Prepetition Note Agent and the Prepetition
                          Noteholders on the Prepetition Collateral.

                    (b)   By virtue of any of the actions taken with respect to, in connection with,

related to, or arising from the Prepetition Credit Documents, none of the Prepetition Secured

Parties control the Debtors or their properties or operations, have authority to determine the

manner in which any Debtor’s operations are conducted or are control persons or insiders of the

Debtors.

                    (c)   The Prepetition Debt constitutes the legal, valid, binding, non-avoidable

and enforceable obligations of the Loan Parties (other than Emerge Energy Services Finance

Corporation), and the Prepetition Liens are valid, binding, properly perfected, non-avoidable, and

enforceable liens on and security interests in the Prepetition Collateral.

                    (d)   All proceeds of the Prepetition Collateral and all cash and cash equivalent

proceeds maintained in deposit or securities accounts subject to prepetition control agreements or

otherwise within the control (as such term is defined in the Uniform Commercial Code) of the



                                                    8
RLF1 21876487v.3
                   Case 19-11563-KBO      Doc 209     Filed 08/14/19    Page 9 of 57



Prepetition Secured Parties, are “cash collateral” of the Prepetition Secured Parties within the

meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”).

                    (e)   The Prepetition Revolver Agent and the Prepetition Note Agent are party

to that certain First Lien/Second Lien Intercreditor Agreement, dated as of January 5, 2018, and

acknowledged by Emerge Energy Services LP and the Borrowers (as amended, restated,

supplemented, or otherwise modified in accordance with its terms, the “Intercreditor

Agreement”), to govern the respective rights, interests, obligations and priority of the

Prepetition Secured Parties with respect to the Prepetition Collateral.           Pursuant to the

Intercreditor Agreement (a) the Prepetition Revolver Liens in respect of the Prepetition

Collateral securing the Prepetition Revolver Obligations are senior to any Prepetition Note Lien

in respect of the Prepetition Collateral securing the Prepetition Note Obligations, and (b) the

Prepetition Note Liens in respect of the Prepetition Collateral securing the Prepetition Note

Obligations are junior and subordinate in all respects to the Prepetition Revolver Liens in respect

of the Prepetition Collateral securing the Prepetition Revolver Obligations.

                    (f)   The liens granted by the Loan Parties to the DIP Agent on behalf of the

DIP Lenders shall be valid, enforceable and non-avoidable liens against the Loan Parties.

                    (g)   Events of default have occurred and are continuing under the terms of the

Prepetition Revolver Credit Agreement and the Prepetition Note Purchase Agreement, as set

forth in, but not limited to, those events of default described in the Third Forbearance and the

Second Forbearance Agreement, respectively. The Prepetition Secured Parties expressly reserve

all of their respective rights, powers, privileges and remedies under the Prepetition Credit

Documents and/or applicable law.




                                                  9
RLF1 21876487v.3
               Case 19-11563-KBO          Doc 209       Filed 08/14/19   Page 10 of 57



         7.        Release. Effective as of the date of entry of this Final Order, but subject in all

respects to paragraph 26 hereof, including the expiration of the Challenge Period, the Debtors

and the Loan Parties hereby absolutely, unconditionally, and irrevocably release and forever

discharge and acquit the Prepetition Secured Parties and their respective Representatives (as

defined below) (collectively, the “Released Parties”) from any and all obligations and liabilities

to the Debtors (and their successors and assigns) and from any and all “claims” (as defined in the

Bankruptcy Code), counterclaims, demands, debts, accounts, contracts, liabilities, actions and

causes of action arising prior to the Petition Date (including, without limitation, causes of action

in the nature of “lender liability”), setoff, recoupment or other offset rights against any and all of

the Released Parties, of any kind, nature or description, whether known or unknown, foreseen or

unforeseen or liquidated or unliquidated, arising in law or equity or upon contract or tort or under

any state or federal law or otherwise, arising out of or related to (as applicable) the Prepetition

Credit Documents, including, without limitation, the obligations owing and the financial

obligations made thereunder, the negotiation thereof and of the deal reflected thereby, the

Prepetition Collateral or the debtor-creditor relationship among any of the applicable Prepetition

Secured Parties, on the one hand, and the Debtors, on the other hand, from the beginning of time

until immediately preceding the entry of this Final Order, in each case that the Debtors at any

time had, now have or may have, or that their successors or assigns hereafter can or may have

against any of the Released Parties for or by reason of any act, omission, matter, cause or thing

whatsoever arising at any time on or prior to the date of this Final Order (collectively, the

“Released Claims”), whether such Released Claims are matured or unmatured.

         8.        Findings Regarding the DIP Financing and Cash Collateral.




                                                   10
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 11 of 57



                   (a)   Good and sufficient cause has been shown for the entry of this Final

Order.

                   (b)   The Loan Parties need to obtain the full amount of the financing provided

under the DIP Facility and to continue to use the Prepetition Collateral (including Cash

Collateral). The Loan Parties’ borrowings from the DIP Lenders under the DIP Facility will be

used in a manner consistent with the terms and conditions of the applicable DIP Documents and

this Final Order, including paragraph 27 herein:            (i) to consummate the transactions

contemplated by the DIP Documents and pay related fees, costs and expenses, (ii) for working

capital and other general corporate purposes of the Borrowers and the Guarantors during the

pendency of the Chapter 11 Cases; (iii) to make adequate protection payments as described in

paragraph 18(d), and (iv) to pay certain fees and expenses of professionals retained by the

Debtors and the Creditors’ Committee, subject to the Carve-Out and for certain other prepetition

and pre-filing expenses that are approved by the applicable Bankruptcy Court and consented to

by the DIP Agent, in each case of the foregoing clauses (i), (ii), (iii) and (iv) in accordance with

the Approved Budget (except as expressly provided in Paragraph 11 below with respect to

Professional Fees and Statutory Fees) or otherwise with the prior written consent of the DIP

Agent in its sole discretion. Except with the prior written consent of the DIP Agent in its sole

discretion and pursuant to further order of the Court, the Debtors shall not be permitted to use the

proceeds of the DIP Facility and the proceeds of Collateral in contravention of the provisions of

the orders entered in the Chapter 11 Cases, including any restrictions or limitations on the use of

proceeds contained therein. The Loan Parties’ access to sufficient working capital through the

use of Cash Collateral and other Prepetition Collateral and the incurrence of indebtedness under

the DIP Facility are necessary and vital to the preservation and maintenance of the going concern



                                                 11
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 12 of 57



values of the Loan Parties. The Loan Parties’ use of Cash Collateral alone would be insufficient

to meet the Debtors’ cash disbursement needs during the Chapter 11 Cases. The access by the

Loan Parties to sufficient working capital and liquidity through the use of Cash Collateral and

other Prepetition Collateral, incurrence of new indebtedness under the DIP Facility and other

financial accommodations provided under the DIP Documents are necessary and vital to avoid

an immediate liquidation and for the preservation and maintenance of the going concern values

of the Loan Parties and to a successful restructuring of the Loan Parties.

                   (c)   The Loan Parties are unable to obtain financing on terms more favorable

than that offered by the DIP Lenders under the DIP Documents and are unable to obtain adequate

unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code as an administrative

expense. The Loan Parties are also unable to obtain secured credit allowable solely under

sections 364(c)(1), 364(c)(2), and 364(c)(3) of the Bankruptcy Code without the Loan Parties

granting to the DIP Agent and the DIP Lenders, subject to the Carve-Out, the DIP Liens and the

DIP Superpriority Claims (as defined below) on the terms and conditions set forth herein, and

granting the Adequate Protection Obligations (as defined below), in each case, under the terms

and conditions set forth in this Final Order and in the DIP Documents.

                   (d)   Based on the Motion, the declarations filed in support of the Motion, and

the record presented to the Court at the Interim Hearing and the Final Hearing, the terms of the

DIP Financing, the terms of the Adequate Protection Obligations, and the terms on which the

Loan Parties may continue to use the Prepetition Collateral (including Cash Collateral) pursuant

to this Final Order and the DIP Documents, are in each case fair and reasonable, reflect the Loan

Parties’ exercise of prudent business judgment, constitute reasonably equivalent value and fair

consideration, and represent the best financing available. The adequate protection provided in



                                                 12
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 13 of 57



the Interim Order and this Final Order and other benefits and privileges contained herein are

consistent with and authorized by the Bankruptcy Code.

                   (e)   To the extent such consent is required, the Prepetition Secured Parties

have consented (or, where applicable, are deemed to have consented pursuant to the Intercreditor

Agreement) to the use of Cash Collateral and the other Prepetition Collateral, the priming of the

Prepetition Liens pursuant to section 364(d)(1) of the Bankruptcy Code, and the Debtors’ entry

into the DIP Documents in accordance with and subject to the terms of this Final Order and the

DIP Documents.

                   (f)   Subject to the Challenge Period to the extent set forth in Paragraph 26 in

connection with the Prepetition Debt (including any Roll-Up Loans) and the Prepetition Liens,

the DIP Financing, as well as the terms of the Adequate Protection Obligations, and the use of

the Prepetition Collateral (including Cash Collateral) have been negotiated in good faith and at

arm’s length among the Loan Parties, the Prepetition Secured Parties, the DIP Agent, and the

DIP Lenders, and their respective advisors, and all of the Loan Parties’ obligations and

indebtedness arising under, in respect of, or in connection with, the DIP Financing and the DIP

Documents, including, without limitation: (i) all loans made to and guarantees issued by the

Loan Parties pursuant to the DIP Documents (collectively, the “DIP Loans”) and

(ii) any “Obligations” (as defined in the DIP Credit Agreement) of the Loan Parties owing to the

DIP Agent, any DIP Lender or any of their respective affiliates, in accordance with the terms of

the DIP Documents, including any obligations, to the extent provided for in the DIP Documents,

to indemnify the DIP Agent or the DIP Lenders in their capacity as such and to pay any fees,

expenses (including any attorneys’, accountants’, appraisers’ and financial advisors’ fees that are

chargeable or reimbursable under the DIP Documents, subject to the procedures set forth in



                                                 13
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 14 of 57



paragraph 18(c) below), amounts, charges, costs, indemnities and other obligations that are

chargeable or reimbursable under the Interim Order, this Final Order or the DIP Documents (the

foregoing in clauses (i) and (ii) collectively, the “DIP Obligations”), shall be deemed to have

been extended by the DIP Secured Parties in good faith, as that term is used in section 364(e) of

the Bankruptcy Code and in express reliance upon the protections offered by section 364(e) of

the Bankruptcy Code, and the DIP Agent and the DIP Lenders (and the successors and assigns

thereof) shall be entitled to the full protection of section 364(e) of the Bankruptcy Code in the

event that this Final Order or any provision hereof is vacated, reversed or modified, on appeal or

otherwise. The Prepetition Secured Parties have acted in good faith regarding the DIP Financing

and the Loan Parties’ continued use of the Prepetition Collateral (including the Cash Collateral)

to fund the administration of the Debtors’ estates and the continued operation of their business

(including the incurrence and payment of the Adequate Protection Obligations and the granting

of the Adequate Protection Liens), in accordance with the terms hereof, and the Prepetition

Secured Parties (and the successors and assigns thereof) shall be entitled to the full protection of

section 363(e) of the Bankruptcy Code in the event that this Final Order or any provision hereof

is vacated, reversed or modified, on appeal or otherwise.

                   (g)   Subject to the Challenge Period to the extent set forth in Paragraph 26, the

Prepetition Secured Parties are entitled to the adequate protection provided in this Final Order as

and to the extent set forth herein pursuant to sections 361, 362, 363 and 364 of the Bankruptcy

Code. Based on the Motion, the declarations filed in support of the Motion, and the record

presented to the Court at the Interim Hearing and the Final Hearing, the terms of the proposed

adequate protection arrangements and of the use of the Prepetition Collateral (including Cash

Collateral) are fair and reasonable, reflect the Loan Parties’ prudent exercise of business



                                                  14
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 15 of 57



judgment and constitute reasonably equivalent value and fair consideration for the use of Cash

Collateral; provided that nothing in this Final Order or the other DIP Documents shall (x) be

construed as the affirmative consent by any of the Prepetition Secured Parties for the use of Cash

Collateral, other than on the terms set forth in this Final Order and in the context of the DIP

Financing authorized by this Final Order, (y) be construed as a consent by any party to the terms

of any other financing or any other lien encumbering the Prepetition Collateral (whether senior

or junior), or (z) prejudice, limit or otherwise impair the rights of any of the Prepetition Secured

Parties to seek new, different or additional adequate protection or assert the interests of any of

the Prepetition Secured Parties.

                   (h)   Any net cash proceeds received by the Loan Parties from the sale of any

Prepetition Collateral or the proceeds from receivables shall be (i) retained by the Loan Parties

and (ii) deemed to repay, on a dollar-for-dollar basis, and discharge, until paid in full, the

aggregate outstanding principal indebtedness under the Prepetition Revolving Credit Agreement,

including the amount currently cash collateralizing all outstanding letters of credit or letters of

credit guaranties thereunder and any interest accrued through the date of discharge and (iii) be

deemed borrowed by the Borrowers and deemed funded by each DIP Lender in the exact same

principal amount equal to the aggregate outstanding principal amount of the Prepetition Revolver

Obligations held by such Lender on the date immediately prior to the deemed funding of such

Roll-Up Loan, on a dollar-for-dollar basis, under the DIP Facility in accordance with the terms

of the DIP Documents and this Final Order (the “Roll-Up Loans”) (and clauses (i), (ii) and (iii)

together, but without duplication, the “Roll-Up”); provided, however, that the Roll-Up Loans are

subject to the Challenge (as defined below) set forth in paragraph 26 of this Final Order;

provided, further that the Roll-Up Loans shall be Obligations of, and the liens in respect thereof



                                                15
RLF1 21876487v.3
                Case 19-11563-KBO            Doc 209       Filed 08/14/19     Page 16 of 57



shall attach to the assets (other than Unencumbered Assets (as defined below) and the proceeds

thereof) of the Loan Parties, but excluding Emerge Energy Services Finance Corporation. It is

an exercise of the Loan Parties’ prudent business judgment to effect and consummate the Roll-

Up.

                   (i)     The Debtors have prepared and delivered to the DIP Agent and the DIP

Lenders an initial budget (the “Initial DIP Budget”), a copy of which is attached hereto as

Exhibit B. The Initial DIP Budget reflects the Debtors’ anticipated net cash flow and anticipated

disbursements for each calendar week during the period from the Petition Date through and

including the end of the eighteenth week following the Petition Date. The Initial DIP Budget

may be modified, amended and updated from time to time in accordance with the DIP Credit

Agreement, and once approved by, in form and substance reasonably satisfactory to the DIP

Required Lenders,4 shall supplement and replace the Initial DIP Budget (the Initial DIP Budget

and each subsequent approved budget, shall constitute without duplication, an “Approved

Budget”); provided, that the Debtors will provide counsel to the Creditors’ Committee and the

U.S. Trustee at least two (2) business days’ notice of any material modifications, amendments,

updates and supplements to the Approved Budget and after the expiration of such notice period

shall file with the Court such modification, amendment, update or supplement. During the

foregoing two (2) business day notice period, the Creditors’ Committee and/or the U.S. Trustee

shall have the right to object to any such amendment, waiver or other modification to the

Approved Budget and seek an emergency hearing thereon.

                   (j)     The Debtors believe that the Initial DIP Budget is reasonable under the

facts and circumstances. The DIP Agent and the DIP Lenders are relying, in part, upon the


4
    “DIP Required Lenders” means “Required Lenders” as defined in the DIP Credit Agreement.


                                                      16
RLF1 21876487v.3
               Case 19-11563-KBO          Doc 209      Filed 08/14/19   Page 17 of 57



Debtors’ agreement to comply with the Approved Budget, the other DIP Documents, and this

Final Order in determining to enter into the postpetition financing arrangements provided for in

this Final Order.

                   (k)    The Debtors have requested immediate entry of this Final Order pursuant

to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and Local Bankruptcy Rule 4001-2(b). Absent

granting the relief set forth in this Final Order, the Loan Parties’ estates will be immediately and

irreparably harmed. Consummation of the DIP Financing and the use of Prepetition Collateral,

including Cash Collateral, in accordance with this Final Order and the DIP Documents are

therefore in the best interests of the Loan Parties’ estates.

         9.        Authorization of the DIP Financing and the DIP Documents.

                   (a)    In addition to the authority granted in the Interim Order, the Loan Parties

are hereby authorized to execute, enter into and perform all obligations under the DIP

Documents. The Borrowers were authorized under the Interim Order and are hereby again

authorized to borrow money (or deem to borrow, in the case of Roll-Up Loans) pursuant to the

DIP Credit Agreement, and the Guarantors were authorized under the Interim Order and are

hereby again authorized to guaranty the Borrower’s obligations with respect to such borrowings,

on a final basis in an aggregate principal or face amount not to exceed $35,000,000 plus any

Roll-Up Loans, which shall be used for all purposes permitted under the DIP Documents (and

subject to the terms and conditions set forth herein and therein).

                   (b)    In furtherance of the foregoing and without further approval of this Court,

and in addition to the authority granted in the Interim Order, each Loan Party is authorized to

perform all acts, to make, execute and deliver all instruments and documents (including, without

limitation, the execution or recordation of security agreements, mortgages and financing



                                                  17
RLF1 21876487v.3
               Case 19-11563-KBO             Doc 209         Filed 08/14/19       Page 18 of 57



statements), and to pay all fees that may be reasonably required or necessary for the Loan

Parties’ performance of their obligations under or related to the DIP Financing, including,

without limitation:

                          (i)      the execution and delivery of, and performance under, each of the

DIP Documents;

                          (ii)     the execution and delivery of, and performance under, one or more

amendments, waivers, consents or other modifications to and under the DIP Documents, in each

case, in such form as the Loan Parties, the DIP Agent, and the DIP Required Lenders may agree,

it being understood that no further approval of the Court shall be required for authorizations,

non-material amendments, waivers, consents or other non-material modifications to and under

the DIP Documents, provided, however, that all material amendments and modifications to and

under the DIP Documents, including but not limited to those that shorten the maturity of the

extensions of credit thereunder or increase the aggregate commitments or the rate of interest

payable thereunder, shall be subject to further Court approval; and provided further that copies

of all amendments and modifications to and under the DIP Documents, regardless of materiality,

shall be provided to the U.S. Trustee and the Creditors’ Committee;

                          (iii)    the incurrence of, and the non-refundable payment to the DIP

Agent or the DIP Lenders, as the case may be, of all fees including, without limitation, the

Closing Fee and the DIP Fee5 (each as defined in the Fee Letter (as defined in the DIP Credit

Agreement) and, with respect to the DIP Fee, as modified herein) and the Commitment Fee (as

described in the DIP Credit Agreement) (which fees shall be fully earned and approved upon

entry of this Final Order (except to the extent such fees were already fully earned and approved

5
 Notwithstanding anything to the contrary in the Interim Order, the Fee Letter, the DIP Credit Agreement or this
Final Order, the DIP Fee shall be reduced from five percent (5%) to four percent (4%).


                                                        18
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19   Page 19 of 57



upon entry of the Interim Order) and shall not be subject to any contest, attack, rejection,

recoupment, reduction, defense, counterclaim, offset, subordination, recharacterization,

avoidance or other claim, cause of action or other challenge of any nature under the Bankruptcy

Code, under applicable non-bankruptcy law or otherwise) and any amounts due (or that may

become due) in respect of the indemnification obligations, in each case referred to in the DIP

Credit Agreement and the costs and expenses as may be due from time to time, including,

without limitation, the fees and expenses of the professionals retained by any of the DIP Agent

or DIP Lenders, in each case, as provided for in the DIP Documents, shall be without the need to

file retention or fee applications or to provide notice to any party, other than as provided in

paragraph 18(c) hereof; and

                         (iv)   the performance of all other acts required under or in connection

with the DIP Documents, including the granting of the DIP Liens and DIP Superpriority Claims

and perfection of the DIP Liens as permitted herein and therein.

                   (c)   Upon execution and delivery of the DIP Documents, the DIP Documents

shall constitute valid, binding and unavoidable obligations of the Loan Parties, enforceable

against each Loan Party in accordance with the terms of the DIP Documents and this Final

Order. No obligation, payment, transfer or grant of security under the DIP Documents, the

Interim Order or this Final Order to the DIP Agent and/or the DIP Lenders shall be stayed,

restrained, voidable or recoverable under the Bankruptcy Code or under any applicable law

(including, without limitation, under sections 502(d), 548 or 549 of the Bankruptcy Code, any

applicable Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or other

similar state statute or common law), or subject to any defense, reduction, setoff, recoupment,

recharacterization, subordination, disallowance, impairment, cross-claim, claim or counterclaim.



                                                19
RLF1 21876487v.3
               Case 19-11563-KBO          Doc 209       Filed 08/14/19   Page 20 of 57



                   (d)    No DIP Lender or DIP Agent shall have any obligation or responsibility to

monitor any Loan Party’s use of the DIP Financing, and each DIP Lender or DIP Agent may rely

upon each Loan Party’s representations that the amount of DIP Financing requested at any time

and the use thereof are in accordance with the requirements of the Interim Order, this Final

Order, the DIP Documents, and Bankruptcy Rule 4001(c)(2).

         10.       Application of Proceeds of Collateral. As a condition to entry into the DIP Credit

Agreement, the extension of credit under the DIP Facility and authorization to use Cash

Collateral, the Debtors, the DIP Agent, the DIP Lenders, and the Prepetition Secured Parties

have agreed that as of and commencing on the date of entry of the Final Order, and to the extent

set forth therein, the Debtors shall apply the proceeds of DIP Collateral solely in accordance with

the Final Order, the DIP Documents, and the Approved Budget, including, to effect the Roll-Up

and thereafter to pay accrued interest, principal and other amounts outstanding under the DIP

Credit Agreement.

         11.       Carve-Out

                   (a)    As used in this Final Order, the term “Carve-Out” shall mean the sum of

the following:

                          (i)     Clerk and U.S. Trustee Fees. All fees required to be paid to the
                                  clerk of the Court and to the U.S. Trustee under section 1930(a) of
                                  title 28 of the United States Code and section 3717 of title 31 of
                                  the United States Code plus interest at the statutory rate (without
                                  regard to the notice set forth in (iv) below, and without being
                                  subject to any budget) (collectively, the “Statutory Fees”).

                          (ii)    Chapter 7 Trustee Fees. All reasonable and documented fees and
                                  expenses incurred by a trustee under section 726(b) of the
                                  Bankruptcy Code and allowed by this Court in an amount not to
                                  exceed $50,000 (without regard to the notice set forth in (iv)
                                  below);

                          (iii)   Allowed Professional Fees Incurred Prior to Carve-Out Trigger
                                  Notice. To the extent allowed by this Court at any time, whether

                                                   20
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 21 of 57



                                by interim order, procedural order or otherwise, all accrued and
                                unpaid claims for fees, costs, and expenses incurred by persons or
                                firms retained by the Debtors pursuant to sections 327, 328 or 363
                                of the Bankruptcy Code (collectively, the “Debtor Professionals”)
                                and retained by any official committee appointed in the
                                Bankruptcy Cases pursuant to section 1103 of the Bankruptcy
                                Code (collectively, the “Committee Professionals” and, together
                                with the Debtors Professionals, the “Professional Persons,” and
                                the fees, costs and expenses of Professional Persons other than any
                                such financing transaction fees attributed to the Debtors securing
                                the DIP Facility, and the reasonable expenses (other than amounts
                                related to legal fees) of members of the Creditors’ Committee
                                incurred in their capacity as such, the “Professional Fees”), at any
                                time on or prior to the first business day after delivery by the DIP
                                Agent of a Carve-Out Trigger Notice (as defined below), whether
                                allowed by this Court before or after delivery of a Carve-Out
                                Trigger Notice and without regards to whether such fees, costs, and
                                expenses are provided for in the Approved Budget or were
                                invoiced after the Carve-Out Trigger Date (as defined below). For
                                purposes of the Carve-Out, Professional Fees shall exclude any
                                restructuring, sale, financing transaction fee related to the DIP
                                Facility, success or similar fee of any Professional Person.

                         (iv)   Allowed Professional Fees Incurred After a Carve-Out Trigger
                                Notice. Any Professional Fees (excluding any restructuring, sale,
                                financing transaction fee related to the DIP Facility, success or
                                similar fee) of the Professional Persons incurred after the first
                                Business Day following delivery by the DIP Agent of the Carve-
                                Out Trigger Notice (as defined below), to the extent allowed by
                                this Court at any time, whether by interim order, procedural order
                                or otherwise, in an aggregate amount not to exceed $1,000,000 (the
                                amount set forth in this clause (iv) being the “Post Carve-Out
                                Cap”), in each case subject to the limits imposed by paragraph 27
                                of this Final Order; provided, that nothing herein shall be
                                construed to impair the ability of any party to object to the
                                allowance of the fees, expenses, reimbursement or compensation
                                described in (i), (ii) or (iii) above on any other grounds.

                   (b)   Without limiting or altering the scope of sub-paragraph (a) above or sub-

paragraph (h) below, on a bi-weekly basis, starting with the first full calendar week following the

Petition Date, each Professional Person shall deliver to the DIP Agent a statement setting forth a

good-faith estimate of the amount of fees and expenses incurred during the preceding two weeks

by such Professional Person (through Saturday of such week, the “Calculation Date”)

                                                 21
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 22 of 57



(collectively, “Estimated Fees and Expenses”), along with a good-faith estimate of the

cumulative total amount of unreimbursed fees and expenses incurred through the applicable

Calculation Date and a statement of the amount of such fees and expenses that have been paid to

date by the Debtors (each such statement, a “Bi-Weekly Statement”); provided, that within two

business days of the occurrence of the Carve-Out Trigger Date (as defined herein), each

Professional Person shall deliver one additional final statement setting forth a good-faith estimate

of the amount of fees and expenses incurred during the period commencing on the calendar day

after the most recent Calculation Date for which a Bi-Weekly Statement has been delivered and

concluding on the Carve-Out Trigger Date.

                   (c)   Upon the occurrence and during the continuance of any Event of Default

under the DIP Documents, the DIP Agent may deliver a written notice by email (or other

electronic means) invoking the Post Carve-Out Cap (the “Carve-Out Trigger Notice”) to the

Debtors, the Debtors’ lead restructuring counsel retained in the Chapter 11 Cases (Latham &

Watkins LLP), the U.S. Trustee, and lead counsel to any official committee appointed in the

Chapter 11 Cases. The Carve-Out Trigger Notice shall describe the Event of Default that is

alleged to continue under the DIP Documents (or after the payment in full of the DIP

Obligations, the Prepetition Revolver Agent describing the reason for terminating the use of

Cash Collateral), and shall expressly state that the Post Carve-Out Cap has been invoked, and

such notice may be delivered only on and during the continuation of an Event of Default under

the DIP Documents and the termination of funding under the DIP Facility (or after the payment

in full of the DIP Obligations, the termination of the use of Cash Collateral by the Prepetition

Revolver Agent).




                                                22
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 23 of 57



                   (d)   On the day on which a Carve-Out Trigger Notice is received by the

Debtors (such date, the “Carve-Out Trigger Date”), the Carve-Out Trigger Notice shall

constitute a demand to the Debtors to utilize all cash on hand to transfer to the Professional Fees

Account (as defined below) cash in an amount equal to all obligations benefitting from the

Carve-Out as more fully set forth below.

                   (e)   On and after the Carve-Out Trigger Date, the DIP Agent shall deposit into

a segregated account of the Debtors not subject to the control of the DIP Agent, any DIP Lender

or any Prepetition Secured Party (the “Professional Fees Account”) any cash swept or

foreclosed after delivery of the Carve-Out Trigger Notice (including cash received as a result of

the sale or other disposition of any assets) until the Professional Fees Account has been fully

funded (inclusive of any amounts on deposit therein prior to the issuance of such Carve-Out

Trigger Notice) in an amount equal to all obligations benefitting from the Carve-Out.

Notwithstanding anything to the contrary in the DIP Documents or this Final Order, following

delivery of a Carve-Out Trigger Notice, the DIP Agent, the DIP Lenders, and the Prepetition

Secured Parties shall not sweep or foreclose on cash (including cash received as a result of the

sale or other disposition of any assets) of the Debtors until the Professional Fees Account has

been fully funded in an amount equal to all obligations benefitting from the Carve-Out.

                   (f)   Funds transferred to the Professional Fees Account shall be held in trust

for the Professional Persons, the Clerk of the Court and the U.S. Trustee, including with respect

to obligations arising out of the Carve-Out. Funds transferred to the Professional Fees Account

shall not be subject to any liens or claims granted herein or under the DIP Documents to the DIP

Agent, DIP Lenders or Prepetition Secured Parties or any liens or claims granted as adequate

protection, shall not constitute DIP Collateral, and shall not constitute Cash Collateral; provided



                                                 23
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 24 of 57



that the DIP Collateral shall include the DIP Agent’s (on behalf of itself and the DIP Lenders)

and the Prepetition Secured Parties’ reversionary interest in funds held in the Professional Fees

Account, if any, after all allowed Professional Fees benefitting from the Carve-Out have been

paid in full in cash pursuant to a final order not subject to appeal.

                   (g)   Except to the extent expressly provided by further order of this Court, the

Debtors may use funds held in the Professional Fees Account only to pay Professional Fees as

they become allowed and payable pursuant to any interim or final orders of this Court and to pay

the other amounts included in the Carve-Out, and not for any other purpose until all obligations

and liabilities benefiting from the Carve-Out are paid and satisfied in full in cash.

                   (h)   Further, notwithstanding anything to the contrary in this Final Order, the

DIP Documents, or the Prepetition Credit Documents, (i) the failure of the Professional Fees

Account to be funded in an amount equal to the full amount of the Professional Fees benefitting

from the Carve-Out shall not affect the priority of the Carve-Out, (ii) in no way shall the Carve-

Out, Professional Fees Account, or the Approved Budget or any of the foregoing (or any good-

faith estimate of Professional Fees) be construed as a cap or limitation on the amount of the

Professional Fees or the Statutory Fees due and payable by the Debtors or that may be allowed

by this Court at any time (whether by interim order, final order, or otherwise), and (iii) the

Debtors’ authority to use proceeds from the DIP Facility, the DIP Collateral, and/or Cash

Collateral on account of and to timely pay Professional Fees and the obligations benefitting from

the Carve-Out shall in no way be limited or deemed limited by the Approved Budget or any

good-faith estimate of Professional Fees.

                   (i)   So long as a Carve-Out Trigger Notice has not been delivered as provided

above: (i) the Debtors shall be permitted to pay Professional Fees allowed by the Court and



                                                  24
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19    Page 25 of 57



payable under sections 328, 330 or 331 of the Bankruptcy Code or other order of the Court, as

the same may become allowed by the Court and due and payable, including on an interim basis;

and (ii) such payments shall not reduce, or be deemed to reduce, the Carve-Out. Without

prejudice to the rights of any Professional Person to contest any such objection, nothing in this

Final Order shall be construed to impair the ability of any creditor or party in interest to object to

any Professional Fees.

                   (j)   Notwithstanding anything to the contrary in this Final Order, the DIP

Documents, or the Prepetition Credit Documents, any and all DIP Obligations, Adequate

Protection Claims, and Prepetition Debt (and any and all other claims (as defined in Section

101(5) of the Bankruptcy Code), whenever accrued or arising, of the DIP Agent, the DIP

Lenders, and the Prepetition Secured Parties against any Loan Party) and any and all security

interests and liens securing the same, in each case, whether arising or granted in connection with

postpetition financing, adequate protection, or otherwise, shall be subject to the Carve Out.

                   (k)   Notwithstanding anything to the contrary in this Final Order or the DIP

Documents, the Carve-Out shall not include, apply to or be available for any fees or expenses

incurred by any party in connection with (i) the investigation (other than, prior to the Carve-Out

Triger Date, as permitted under paragraph 27 of this Final Order), initiation or prosecution of any

claims, causes of action, adversary proceedings or other litigation, or assertions of any defense or

counterclaim, against any of the DIP Lenders, the DIP Agent, the Prepetition Lenders or the

Prepetition Revolver Agent, the Prepetition Noteholders or the Prepetition Note Agent, each in

such capacity, and their respective agents, attorneys, advisors or representatives each in such

capacity, including challenging the amount, validity, perfection, priority or enforceability of or

asserting any defense, counterclaim or offset to, and their respective agents, attorneys, advisors



                                                 25
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209       Filed 08/14/19    Page 26 of 57



or representatives, including challenging the amount, validity, perfection, priority or

enforceability of or asserting any defense, counterclaim or offset to, the obligations and the liens

and security interests granted under the DIP Documents or the Prepetition Credit Documents,

including without limitation the Prepetition Revolver Obligations and the Prepetition Note

Obligations, (whether in such capacity or otherwise), including, in each case, without limitation,

for lender liability or pursuant to section 105, 506(c), 510, 544, 547, 548, 549, 550, or 552 of the

Bankruptcy Code, applicable non-bankruptcy law or otherwise, (ii) attempts to modify any of the

rights granted to the DIP Lenders, the DIP Agent, the Prepetition Lenders or the Prepetition

Revolver Agent, or the Prepetition Noteholders or the Prepetition Note Agent hereunder or under

the applicable DIP Documents or Prepetition Credit Documents (other than in connection with

an Approved Chapter 11 Plan), (iii) attempts to prevent, hinder or otherwise delay any of the DIP

Lenders’ or the DIP Agent’s assertion, enforcement or realization upon any DIP Collateral or

Prepetition Collateral in accordance with the DIP Documents, the Interim Order or this Final

Order, other than to seek a determination that an Event of Default has not occurred or is not

continuing, or (iv) paying any amount on account of any claims arising before the

commencement of the Chapter 11 Cases unless such payments are approved by an order of the

Court and permitted under the DIP Documents (including the Approved Budget).

         12.       DIP Superpriority Claims. The DIP Agent and the DIP Lenders are hereby

granted, against each of the Debtors on a joint and several basis, pursuant to, and to the extent

provided by, section 364(c)(1) of the Bankruptcy Code, an allowed superpriority administrative

expense claim for the New Money DIP (without the need to file any proof of claim) with priority

over any and all administrative expenses of the kind specified in sections 503(b) and 507(b)

(including the Prepetition 507(b) Claim (as defined below)) of the Bankruptcy Code, including



                                                26
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 27 of 57



any and all administrative expenses or other claims arising under sections 105, 328, 330, 331,

365, 503(b), 506(c), 507(a)(other than section 507(a)(1), 507(b), 1113 or 1114 of the Bankruptcy

Code (including the Adequate Protection Obligations (as defined below)), whether or not such

expenses or claims may become secured by a judgment lien or other non-consensual lien, levy or

attachment, which allowed claims (the “DIP Superpriority Claims”) shall for purposes of

section 1129(a)(9)(A) of the Bankruptcy Code be considered administrative expenses allowed

under section 503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be

payable from and have recourse to all pre- and postpetition property of the Loan Parties and all

proceeds thereof (excluding the Loan Parties’ claims and causes of action under sections 502(d),

544, 545, 547, 548 and 550 of the Bankruptcy Code, or any other avoidance actions under the

Bankruptcy Code (collectively, “Avoidance Actions”), and any proceeds or property recovered,

unencumbered or otherwise from Avoidance Actions, whether by judgment, settlement or

otherwise (“Avoidance Proceeds”)), subject only to payment in full in cash of the Carve-Out.

The DIP Superpriority Claims shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that this Final Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise.

         13.       DIP Liens.

                   (a)   As security for the DIP Obligations, effective and perfected upon the date

of the Interim Order and without the necessity of the execution, recordation of filings by the

Loan Parties of mortgages, security agreements, control agreements, pledge agreements,

financing statements or other similar documents, any notation of certificates of title for a titled

good, or the possession or control by the DIP Agent of, or over, any DIP Collateral, the

following security interests and liens are hereby granted to the DIP Agent for its own benefit and



                                                 27
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19    Page 28 of 57



the benefit of the DIP Lenders (all property identified in clauses (i), (ii) and (iii) below being

collectively referred to as the “DIP Collateral”), subject only to payment in full in cash of the

Carve-Out (all such liens and security interests granted to the DIP Agent, for its benefit and for

the benefit of the DIP Lenders, pursuant to this Final Order and the DIP Documents, the “DIP

Liens”):

                       (i)     DIP First Lien on Unencumbered Assets.           Pursuant to section

364(c)(2) of the Bankruptcy Code and solely with respect to the New Money DIP, a valid,

binding, continuing, enforceable, fully-perfected first priority senior security interest in and lien

upon all tangible and intangible pre- and postpetition property of the Loan Parties, whether

existing on the Petition Date or thereafter acquired, that, on or as of the Petition Date (including

pursuant to Section 546(b) of the Bankruptcy Code), is not subject to a valid, perfected and non-

avoidable lien (collectively, “Unencumbered Assets”), including, without limitation, any and all

unencumbered cash of the Loan Parties and any investment of such cash, commercial tort claims

(including any proceeds of any such commercial tort claims), claims and proceeds under

directors and officers liabilities insurance policies, inventory, accounts receivable, other rights to

payment whether arising before or after the Petition Date, contracts, properties, plants, fixtures,

machinery, equipment, general intangibles, documents, instruments, securities, chattel paper,

interests in leaseholds, real properties, deposit accounts, patents, copyrights, trademarks, trade

names, rights under license agreements and other intellectual property, capital stock of

subsidiaries, wherever located, and the proceeds, products, rents and profits of the foregoing,

whether arising under section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing,

in each case other than the Avoidance Actions and Avoidance Proceeds;




                                                 28
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209       Filed 08/14/19    Page 29 of 57



                       (ii)    DIP Priming Liens on Prepetition Collateral. Pursuant to section

364(d)(1) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected first

priority senior priming security interest in and lien upon all pre- and postpetition property of

each Loan Party (including, without limitation, any and all cash and cash collateral and any

investment of such cash and cash collateral, inventory, accounts receivable, other rights to

payment whether arising before or after the Petition Date (including, without limitation, post-

petition intercompany claims against the Loan Parties and their non-Debtor affiliates), contracts,

properties, plants, fixtures, machinery, equipment, general intangibles, documents, instruments,

securities, chattel paper, interests in leaseholds, real properties, deposit accounts, patents,

copyrights, trademarks, trade names, rights under license agreements and other intellectual

property, capital stock of subsidiaries, wherever located, and the proceeds, products, rents and

profits of the foregoing), whether now existing or hereafter acquired, that is subject to the

Prepetition Liens (other than Prepetition Liens on assets that constitute Unencumbered Assets

due to avoidance of such liens), which lien shall be senior in all respects to such Prepetition

Liens. Such security interests and liens shall be senior in all respects to the interests in such

property of the Prepetition Secured Parties arising from current and future liens of the Prepetition

Secured Parties (including, without limitation, the Adequate Protection Liens granted hereunder);

                       (iii)   DIP Liens Junior to Certain Other Liens.        Pursuant to section

364(c)(3) of the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-perfected

junior security interest in and lien upon all tangible and intangible pre- and postpetition property

of each Loan Party that, on or as of the Petition Date (including pursuant to Section 546(b) of the

Bankruptcy Code), is subject to valid, perfected and unavoidable liens senior to the Prepetition

Liens in existence immediately prior to the Petition Date (the “Senior Liens”), if any; provided



                                                29
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19    Page 30 of 57



that, nothing in the foregoing shall limit the rights of the DIP Secured Parties under the DIP

Documents to the extent such Senior Liens are not permitted thereunder; provided further that

nothing in this Final Order will be construed as altering or impairing the Senior Liens; and

provided further that, the DIP Liens shall not prime any valid and enforceable rights of

recoupment or setoff asserted by Marabou Energy Management, LLC and Marabou Superior

Pipeline, LLC.

                       (iv)    DIP Liens Senior to Certain Other Liens. The DIP Liens shall not

be (a) subject or subordinate to or made pari passu with (1) any lien or security interest that is

avoided and preserved for the benefit of the Loan Parties and their estates under section 551 of

the Bankruptcy Code, (2) unless otherwise provided for in the DIP Documents or in this Final

Order, or unless otherwise required by Section 546(b) of the Bankruptcy Code or applicable non-

bankruptcy law, any liens or security interests arising after the Petition Date, including, without

limitation, any liens or security interests granted in favor of any federal, state, municipal or other

governmental unit (including any regulatory body), commission, board or court for any liability

of the Loan Parties, or (3) any intercompany or affiliate liens or security interests of the Loan

Parties; or (b) subordinated to or made pari passu with any other lien or security interest under

section 363 or 364 of the Bankruptcy Code.

                       (v)     Notwithstanding anything to the contrary in the Interim Order or

this Final Order, (a) nothing in the Interim Order or this Final Order grants liens (including the

DIP Liens and the Adequate Protection Liens) on Avoidance Actions or Avoidance Proceeds

against any party and (b) the claims granted to the DIP Secured Parties and the Prepetition

Secured Parties pursuant to the terms of the Interim Order and this Final Order (including the




                                                 30
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209        Filed 08/14/19   Page 31 of 57



DIP Superpriority Claims, Adequate Protection Claims, and the Prepetition 507(b) Claim) shall

not have recourse to, or be payable from, Avoidance Actions and Avoidance Proceeds.

         14.       Protection of DIP Lenders’ Rights.

                   (a)    So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding Commitments (as defined in the DIP Credit Agreement) under the DIP

Credit Agreement, the Prepetition Secured Parties shall: (i) have no right to and shall take no

action to foreclose upon, or recover in connection with, the liens granted thereto pursuant to the

Prepetition Credit Documents, the Interim Order or this Final Order, or otherwise seek to

exercise or enforce any rights or remedies against such DIP Collateral or the Adequate Protection

Liens; (ii) be deemed to have consented to any transfer, disposition or sale of, or release of liens

on, such DIP Collateral (but not any proceeds of such transfer, disposition or sale to the extent

remaining after payment in cash in full of the DIP Obligations and termination of the

Commitments), to the extent such transfer, disposition, sale or release is authorized under the

DIP Documents; (iii) not file any further financing statements, trademark filings, copyright

filings, mortgages, notices of lien or similar instruments, or otherwise take any action to perfect

their security interests in such DIP Collateral unless, solely as to this clause (iii), the DIP Agent

or the DIP Lenders file financing statements or other documents to perfect the liens granted

pursuant to the Interim Order or this Final Order, or as may be required by applicable state law to

continue the perfection of valid and unavoidable liens or security interests as of the Petition

Date; and (iv) at the request of the DIP Agent, deliver or cause to be delivered, at the Loan

Parties’ cost and expense, any termination statements, releases and/or assignments in favor of the

DIP Agent or the DIP Lenders or other documents necessary to effectuate and/or evidence the




                                                  31
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 32 of 57



release, termination and/or assignment of liens on any portion of such DIP Collateral subject to

any sale or disposition.

                   (b)   To the extent any Prepetition Secured Party has possession of any

Prepetition Collateral or DIP Collateral or has control with respect to any Prepetition Collateral

or DIP Collateral, or has been noted as secured party on any certificate of title for a titled good

constituting Prepetition Collateral or DIP Collateral, then such Prepetition Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agent and the DIP Lenders, and

the Prepetition Agents shall comply with the instructions of the DIP Agent with respect to the

exercise of such control.

                   (c)   Any proceeds of Prepetition Collateral received by the Prepetition Agents

or any Prepetition Secured Party in connection with the exercise of any right or remedy

(including setoff) relating to the Prepetition Collateral or otherwise received by the Prepetition

Agents shall be segregated and held in trust for the benefit of and, forthwith paid over to the DIP

Agent for the benefit of the DIP Secured Parties in the same form as received, with any

necessary endorsements, or as a court of competent jurisdiction may otherwise direct. The DIP

Agent is hereby authorized to make any such endorsements as agent for each of the Prepetition

Agents or any such Prepetition Secured Party. This authorization is coupled with an interest and

is irrevocable.

                   (d)   Upon the occurrence and during the continuance of an Event of Default

under the DIP Documents, the DIP Required Lenders may, in their sole and absolute discretion,

take any or all of the following actions: (i) immediately (1) deliver a notice of an Event of

Default, (2) terminate any pending Commitments, (3) terminate the DIP Facility, and (4)



                                                 32
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19    Page 33 of 57



terminate the use of Cash Collateral; (ii) exercise their unqualified right to credit bid up pursuant

to section 363(k) of the Bankruptcy Code to the full amount of the outstanding DIP Obligations

(including any accrued interest), which credit bid may, with the consent of the applicable

Prepetition Agent, incorporate a credit bid of the Prepetition Obligations, in any sale of the DIP

Collateral (or any part thereof), without the need for further Court order authorizing the same,

and whether such sale is effectuated through section 363(k) or 1129 of the Bankruptcy Code, by

a chapter 7 trustee under Section 725 of the Bankruptcy Code, or otherwise, and (iii) upon five

(5) business days’ written notice from the DIP Required Lenders (the “Remedies Notice

Period”) (which shall run concurrently with any notice required to be provided under the DIP

Documents) via email to lead counsel to the Debtors (Latham & Watkins LLP), lead counsel to

the Creditors’ Committee (Kilpatrick Townsend & Stockton LLP), and the U.S. Trustee to

declare, in their sole and absolute discretion, that the automatic stay of Section 362 of the

Bankruptcy Code shall be terminated automatically without further order of this Court, without

the need for filing any motion for relief from the automatic stay or any other pleading, for the

limited purpose of permitting the DIP Lenders to do any of the following: (1) foreclose on the

DIP Collateral; (2) enforce all of the guaranty rights; (3) charge the default rate of interest on the

DIP Loans; and (4) declare the principal of and accrued interest, fees, and expenses constituting

the obligations under the DIP Facility to be due and payable. During the Remedies Notice

Period, the Debtors, the U.S. Trustee and/or the Creditors’ Committee shall have the right to seek

an emergency hearing with the Court. The DIP Agent and the DIP Lenders shall not exercise

any of the remedies provided for in this subparagraph (d) unless and until the Court either denies

the request for an emergency hearing or resolves the issues brought before it in any such

emergency hearing by the Debtors, the U.S. Trustee and/or the Creditors’ Committee. In no



                                                 33
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 34 of 57



event shall the DIP Agent, the DIP Lenders or the Prepetition Secured Parties be subject to the

equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP Collateral or

the Prepetition Collateral, as applicable; provided, however, that notwithstanding anything to the

contrary in the Interim Order or this Final Order, the DIP Agent and the Prepetition Agents, as

applicable, shall satisfy the New Money DIP and claims for Diminution in Collateral Value (as

defined below), if any, first from assets other than the Unencumbered Assets. Further, in no

event shall the “equities of the case” exception in section 552(b) of the Bankruptcy Code apply

to the secured claims of the Prepetition Secured Parties.

                   (e)    No rights, protections or remedies of the DIP Agent or the DIP Lenders

granted by the provisions of this Final Order or the DIP Documents shall be limited, modified or

impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to the

Loan Parties’ authority to continue to use Cash Collateral; (ii) any actual or purported

termination of the Loan Parties’ authority to continue to use Cash Collateral; or (iii) except to the

extent expressly set forth therein, the terms of any other order or stipulation related to the Loan

Parties’ continued use of Cash Collateral or the provision of adequate protection to any party.

         15.       Limitation on Charging Expenses Against Collateral. Except to the extent of the

Carve-Out, no costs or expenses of administration of the Chapter 11 Cases or any future

proceeding that may result therefrom, including liquidation in bankruptcy or other proceedings

under the Bankruptcy Code, shall be charged against or recovered from the DIP Collateral

(including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar

principle of law, without the prior written consent of the DIP Agent, the DIP Lenders, the

Prepetition Revolver Agent, the Prepetition Lenders, the Prepetition Note Agent, or the

Prepetition Noteholders, as applicable, and no such consent shall be implied from any other



                                                  34
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209      Filed 08/14/19   Page 35 of 57



action, inaction, or acquiescence by the DIP Agent, the DIP Lenders, the Prepetition Revolver

Agent, the Prepetition Lenders, the Prepetition Note Agent, or the Prepetition Noteholders and

nothing contained in this Final Order shall be deemed to be a consent by the DIP Agent, the DIP

Lenders, the Prepetition Revolver Agent, the Prepetition Lenders, the Prepetition Note Agent, or

the Prepetition Noteholders to any charge, lien, assessment or claim against the DIP Collateral

under section 506(c) of the Bankruptcy Code or otherwise.

         16.       Payments Free and Clear. Subject to the Carve-Out and the Challenge Period set

forth in Paragraph 26 in connection with any Roll-Up Loans, any and all payments or proceeds

remitted to the DIP Agent on behalf of the DIP Lenders pursuant to and in accordance with the

provisions of the Interim Order or this Final Order or the DIP Documents or any subsequent

order of the Court shall be irrevocable, received free and clear of any claim, charge, assessment

or other liability, including without limitation, any such claim or charge arising out of or based

on, directly or indirectly, sections 506(c) or 552(b) of the Bankruptcy Code, whether asserted or

assessed by, through or on behalf of the Debtors.

         17.       Use of Cash Collateral. The Loan Parties are hereby authorized, subject to the

terms and conditions of this Final Order, to use all Cash Collateral and the Prepetition Secured

Parties are directed promptly to turn over to the Loan Parties all Cash Collateral received or held

by them; provided that (a) the Prepetition Secured Parties are granted the adequate protection as

hereinafter set forth and (b) except on the terms and conditions of this Final Order, the Loan

Parties shall be enjoined and prohibited from at any times using the Cash Collateral absent

further order of the Court.

         18.       Adequate Protection of Prepetition Secured Parties. The Prepetition Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), 364(d)(1) and 507 of the Bankruptcy



                                                 35
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209        Filed 08/14/19   Page 36 of 57



Code, to adequate protection of their interests in all Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate diminution in the value of the Prepetition Secured

Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after the

Petition Date, if any, for any reason provided for under the Bankruptcy Code (“Diminution in

Collateral Value”), including, the sale, lease or use by the Loan Parties of the Prepetition

Collateral, the priming of the Prepetition Secured Parties’ security interests and liens on the

Prepetition Collateral by the DIP Agent and the DIP Lenders pursuant to the DIP Documents, the

Interim Order, and this Final Order, and the imposition of the automatic stay pursuant to section

362 of the Bankruptcy Code (the “Adequate Protection Claims”). In consideration of the

foregoing, to the extent of any Diminution in Collateral Value, each of the Prepetition Revolver

Agent, for the benefit of the Prepetition Lenders, and the Prepetition Note Agent, for the benefit

of the Prepetition Noteholders, are hereby granted, as applicable, the following (collectively,

the “Adequate Protection Obligations”):

                   (a)   Prepetition Adequate Protection Liens. The Prepetition Revolver Agent

(for itself and for the benefit of the Prepetition Lenders) is hereby granted (effective and

perfected upon the date of this Final Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements),

in the amount of the Prepetition Lenders’ Adequate Protection Claim, a valid, perfected

replacement security interest in and lien upon all of the DIP Collateral including, without

limitation, Unencumbered Assets, excluding the Avoidance Actions and the Avoidance

Proceeds, in each case subject and subordinate only to (i) the DIP Liens and any liens to which

the DIP Liens are junior, including the Senior Liens, if any, and (ii) the payment in full in cash of

the Carve-Out (the “Prepetition Lenders Adequate Protection Liens”). The Prepetition Note



                                                 36
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209       Filed 08/14/19    Page 37 of 57



Agent (for itself and for the benefit of the Prepetition Noteholders) is hereby granted (effective

and perfected upon the date of this Final Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements),

in the amount of the Prepetition Noteholders’ Adequate Protection Claim, a valid, perfected

replacement security interest in and lien upon all of the DIP Collateral including, without

limitation, Unencumbered Assets and the Avoidance Proceeds, in each case subject and

subordinate only to (i) the DIP Liens, (ii) any prepetition liens that are senior in priority to the

Prepetition Note Liens, including the Prepetition Revolver Liens and the Senior Liens, if any,

(iii) the Prepetition Lenders Adequate Protection Liens, and (iv) the payment in full in cash of

the Carve-Out (collectively, the “Prepetition Note Adequate Protection Liens” and, together

with the Prepetition Lenders Adequate Protection Liens, the “Adequate Protection Liens”). For

the avoidance of doubt, the Prepetition Note Adequate Protection Liens shall be subordinated to

the Prepetition Lenders Adequate Protection Liens on the same basis as all other Prepetition

Liens securing the claims of the Prepetition Noteholders are so subordinated to the liens securing

the Prepetition Revolver Obligations owed to the Prepetition Lenders.

                   (b)   Prepetition Section 507(b) Claim. The Prepetition Revolver Agent (for

itself and the benefit of the Prepetition Lenders) and the Prepetition Note Agent (for itself and

the benefit of the Prepetition Noteholders) are hereby granted, subject to the payment in full in

cash of the Carve-Out, an allowed superpriority administrative expense claim as provided for in

section 507(b) of the Bankruptcy Code in the amount of the Adequate Protection Claims having,

except as set forth in this Final Order, priority in payment over any and all administrative

expenses of the kind specified in section 507(b) of the Bankruptcy Code (the “Prepetition

507(b) Claim”), which Prepetition 507(b) Claim shall have recourse to and be payable from all



                                                37
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 38 of 57



of the DIP Collateral in accordance with the priorities set forth herein, excluding the Avoidance

Actions and the Avoidance Proceeds.         The Prepetition 507(b) Claim shall be subject and

subordinate to the payment in full in cash of the Carve-Out and the DIP Superpriority Claims.

Except to the extent expressly set forth in this Final Order or the DIP Credit Agreement, the

Prepetition Secured Parties shall not receive or retain any payments, property or other amounts in

respect of the Prepetition 507(b) Claim unless and until the DIP Obligations (other than

contingent indemnification obligations as to which no claim has been asserted) and any claims

having a priority superior to or pari passu with the DIP Superpriority Claims (including claims

that benefit from the Carve-Out) have indefeasibly been paid in cash in full and all Commitments

have been terminated.

                   (c)   DIP Secured Parties’ and Prepetition Secured Parties’ Fees and Expenses.

Without duplication of amounts required to be paid pursuant to the DIP Documents, (i) upon

entry of this Final Order, the Loan Parties shall pay in cash all fees, expenses, and disbursements

payable to the Prepetition Secured Parties, including all fees, expenses, and disbursements

payable to the Prepetition Agents and all professional fees and expenses of the Prepetition

Secured Parties (including the fees and expenses of Weil, Gotshal & Manges LLP and Pachulski,

Stang, Ziehl & Jones LLP, in each case, whether accrued prior to or after the Petition Date). The

post-petition payment of the fees, expenses and disbursements set forth in the foregoing

sentence, along with the professional fees and expenses of the DIP Secured Parties, shall be

made within ten (10) days (which time period may be extended by the applicable professional)

upon the receipt by the Debtors, the Creditors’ Committee, and the U.S. Trustee (the “Review

Period”) of invoices therefor (the “Invoiced Fees”) and without the necessity of filing formal

fee applications, including such amounts arising before or after the Petition Date. The invoices



                                                 38
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19   Page 39 of 57



for such Invoiced Fees shall include a general description of the nature of the matters worked on,

a list of professionals who worked on the matter, their hourly rate (if such professionals bill at an

hourly rate), the number of hours billed (except for financial advisors compensated on other than

an hourly basis), and with respect to the invoices of law firms, the year of law school graduation

for each attorney; provided, however, that any such invoice: (i) may be redacted to protect

privileged, confidential or proprietary information, provided, however that the U.S. Trustee

reserves the right to seek to obtain unredacted copies of such invoices, and (ii) shall not be

required to contain individual time detail, provided, however, that the U.S. Trustee reserves the

right to seek copies of invoices containing the detailed time entries of any professional. The

Debtors, the Creditors’ Committee, and the U.S. Trustee may object to any portion of the

Invoiced Fees (the “Disputed Invoiced Fees”) within the Review Period by written notice to the

applicable professional or by filing with the Court a motion or other pleading, on at least ten (10)

days’ prior written notice to the applicable Prepetition Secured Party and the applicable

professional of any hearing on such motion or other pleading, setting forth the specific objections

to the Disputed Invoiced Fees in reasonable narrative detail and the bases for such objections;

provided, that payment of any undisputed portion of Invoiced Fees shall be paid within the time

frame set forth above and shall not be delayed based on any objections thereto; provided, further,

that the applicable parties shall endeavor in good faith to consensually resolve any such dispute

prior to the filing of any such motion or pleading.

                   (d)   Prepetition Secured Parties’ Adequate Protection Payment and Interest

 Accrual. Subject to the Carve Out, as further adequate protection, the Debtors shall provide

 adequate protection to the applicable Prepetition Secured Parties in the form of payment in cash

 (and as to fees and expenses, without the need for the filing of a formal fee application) of (a) to



                                                 39
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 40 of 57



 the Prepetition Revolver Agent, on behalf of the Prepetition Lenders, all accrued and unpaid

 interest and fees at the “Default Rate” and as provided under the Prepetition Revolving Credit

 Agreement (provided that, interest shall cease to accrue under the Prepetition Revolving Credit

 Agreement on any Roll-Up Loans, and such Roll-Up Loans shall accrue interest under and in

 accordance with the terms of the DIP Credit Agreement), and (b) immediately upon entry of this

 Final Order, to the Prepetition Secured Parties, payment of the reasonable and documented fees,

 out-of-pocket expenses, and disbursements (including, without limitation, the reasonable and

 documented fees, out-of-pocket expenses, and disbursements of counsel, financial advisors,

 auditors, third party consultants, and other vendors) incurred by the Prepetition Secured Parties,

 whether arising prior to or after the Petition Date, subject to the procedures set forth in

 paragraph 18(c) above.

                   (e)   Information Rights. The Debtors shall promptly provide the Prepetition

 Revolver Agent, on behalf of itself and the Prepetition Lenders, the Prepetition Note Agent, on

 behalf of itself and the Prepetition Noteholders, and the Creditors’ Committee with all required

 written financial reporting and other periodic reporting that is required to be provided to the DIP

 Agent or the DIP Lenders under the DIP Credit Agreement.

         19.       Adequate Protection Finding. Subject to the Carve Out, nothing herein shall

impair or modify the application of section 507(b) of the Bankruptcy Code in the event that the

adequate protection provided to the Prepetition Secured Parties hereunder is insufficient to

compensate for any diminution in value of their respective interests in the Collateral during the

Chapter 11 Cases.        Under the circumstances and given that the above-described adequate

protection is consistent with the Bankruptcy Code, including section 506(b) thereof, the Court




                                                40
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209        Filed 08/14/19   Page 41 of 57



finds that the adequate protection provided herein is reasonable and sufficient to protect the

interests of the Prepetition Secured Parties.

         20.       Consent to Adequate Protection; Right to Seek Additional Adequate Protection;

No Admission. The Prepetition Secured Parties have consented to the Adequate Protection

Obligations, the priming of the Prepetition Liens by the DIP Liens, and the use of Cash

Collateral; provided, however, that such consent is expressly conditioned upon the entry of this

Final Order, and such consent shall not be deemed to extend to any other Cash Collateral usage

or other replacement financing or debtor-in-possession financing other than the DIP Facility

provided under the DIP Documents; and provided, further, that such consent shall be of no force

and effect in the event this Final Order is not entered or is entered and subsequently reversed,

modified, stayed, or amended (unless such reversal, modification, stay, or amendment is

acceptable to the Prepetition Revolver Agent, the Prepetition Lenders, the Prepetition Note

Agent, and the Prepetition Noteholders) or the DIP Documents and DIP Facility as set forth

herein are not approved. This Final Order: (i) is without prejudice to, and does not constitute a

waiver of, expressly or implicitly, the rights of each of the Prepetition Secured Parties to request

additional or alternative forms of adequate protection from the Loan Parties, and the Loan

Parties’ and any other party in interest’s right to object to such requests are hereby preserved;

and (ii) shall not be deemed an admission, acknowledgement, or stipulation by the Prepetition

Secured Parties that the Prepetition Secured Parties are in fact adequately protected by the terms

and conditions of this Final Order or otherwise.

         21.       Perfection of DIP Liens and Adequate Protection Liens.

                   (a)    In addition to the authority granted in the Interim Order, the DIP Agent,

the DIP Lenders, and the Prepetition Secured Parties are hereby authorized, but not required, to



                                                   41
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 42 of 57



file or record (and to execute in the name of the Loan Parties, as their true and lawful attorneys,

with full power of substitution, to the maximum extent permitted by law) financing statements,

trademark filings, copyright filings, mortgages, notices of lien or similar instruments in any

jurisdiction, or take possession of or control over cash or securities, or take any other action in

order to validate and perfect the liens and security interests granted to them under the DIP

Documents or this Final Order. Whether or not the DIP Agent, on behalf of the DIP Lenders or

the Prepetition Secured Parties shall, in its sole discretion, choose to file such financing

statements, trademark filings, copyright filings, mortgages, notices of lien or similar instruments,

or take possession of or control over any cash or securities, or otherwise confirm perfection of

the liens and security interests granted to them hereunder, such liens and security interests shall

be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination, at the time and on the date of entry of this Final Order (subject to

paragraph 26 below). Upon the request of the DIP Agent, each of the Prepetition Secured Parties

and the Loan Parties, without any further consent of any party, is authorized (in the case of the

Loan Parties) and directed (in the case of the Prepetition Secured Parties) to take, execute,

deliver and file such instruments (in each case, without representation or warranty of any kind) to

enable the DIP Agent to further validate, perfect, preserve and enforce the DIP Liens. All such

documents will be deemed to have been recorded and filed as of the Petition Date.

                   (b)   A certified copy of this Final Order may, in the discretion of the DIP

Agent, be filed with or recorded in filing or recording offices in addition to or in lieu of such

financing statements, mortgages, notices of lien or similar instruments, and all filing offices are

authorized to accept such certified copy of this Final Order for filing and/or recording, as

applicable. The automatic stay of section 362(a) of the Bankruptcy Code is hereby vacated and



                                                42
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19   Page 43 of 57



modified to the extent necessary to permit the DIP Agent to take all actions, as applicable,

referenced in this subparagraph (b) and the immediately preceding subparagraph (a).

                   (c)   Notwithstanding anything to the contrary in the Motion, the DIP

Documents or this Final Order, for purposes of this Final Order, in no event shall the DIP

Collateral include, or the DIP Liens or Adequate Protection Liens attach to, any lease, license,

contract or agreement or other property right to which any Debtor is a party, or any such relevant

Debtor’s rights or interests thereunder, if and for so long as the grant of such security interest

would constitute or result in: (x) the abandonment, invalidation, unenforceability or other

impairment of any right, title or interest of any Debtor therein or (y) in a breach or termination

pursuant to the terms of, or a default under, any such lease, license, contract or agreement or

other property right pursuant to any provision thereof, unless, in the case of each of clauses (x)

and (y), the applicable provision is rendered ineffective by applicable non-bankruptcy law or the

Bankruptcy Code (such leases, licenses, contracts or agreements or other property rights are

collectively referred to as the “Specified Contracts”); provided that the DIP Liens, Prepetition

Lenders Adequate Protection Liens, the DIP Superpriority Claims, and the Prepetition 507(b)

Claim shall in all events attach to and have recourse from all proceeds, products, offspring or

profits from any and all Specified Contracts (including from the sale, transfer, disposition or

monetization thereof).

         22.       Proceeds of Subsequent Financing. If the Debtors, any trustee, any examiner

with enlarged powers, any responsible officer or any other estate representative subsequently

appointed in these Chapter 11 Cases or any successor Cases, shall obtain credit or incur debt

pursuant to Bankruptcy Code sections 364(b), 364(c) or 364(d) in violation of the DIP

Documents at any time prior to the repayment in full in cash of all DIP Obligations and the



                                                43
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 44 of 57



termination of the DIP Lenders’ obligation to extend credit under the DIP Facility, including

subsequent to the confirmation of any plan with respect to the Debtors and the Debtors’ estates,

and such financing is secured by any DIP Collateral, then all of the cash proceeds derived from

such credit or debt shall immediately be turned over to the DIP Agent, for the benefit of itself

and the DIP Lenders, to be applied as set forth the DIP Documents and this Final Order.

         23.       Disposition of DIP Collateral; Rights of DIP Agent and DIP Lenders. The

Debtors shall not sell, transfer, lease, encumber or otherwise dispose of any DIP Collateral

without the prior written consent of the DIP Agent (and no such consent shall be implied, from

any other action, inaction or acquiescence), except as expressly permitted in the DIP Documents.

         24.       Preservation of Rights Granted Under This Final Order.

                   (a)    Other than the Carve-Out and other claims and liens expressly granted or

permitted by this Final Order and the DIP Documents, no claim or lien having a priority superior

to or pari passu with those granted by this Final Order to the DIP Agent and the DIP Lenders or

the Prepetition Secured Parties shall be permitted while any of the DIP Obligations or the

Adequate Protection Obligations remain outstanding. No postpetition lien or security interest

shall be granted by the Debtors to any other party in any of the Specified Contracts without first

granting such lien or security interest to the DIP Agent, the DIP Lenders or the Prepetition

Secured Parties (solely with respect to the Adequate Protection Obligations), as applicable.

                    (b)   Notwithstanding any order that may be entered dismissing any of the

 Chapter 11 Cases under section 1112 of the Bankruptcy Code or otherwise:                 (i) the DIP

 Superpriority Claims, the Prepetition 507(b) Claim, the DIP Liens, and the Adequate Protection

 Liens shall continue in full force and effect and shall maintain their priorities as provided in this

 Final Order until all DIP Obligations and Adequate Protection Obligations shall have been



                                                  44
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209      Filed 08/14/19    Page 45 of 57



 indefeasibly paid in full in cash (and such DIP Superpriority Claims, Prepetition 507(b) Claim,

 DIP Liens, and Adequate Protection Liens shall, notwithstanding such dismissal, remain

 binding on all parties in interest); (ii) the other rights granted by this Final Order shall not be

 affected; and (iii) to the greatest extent allowed by applicable law, this Court shall retain

 jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the claims, liens and

 security interests referred to in this paragraph and otherwise in this Final Order.

                   (c)   If any or all of the provisions of this Final Order are hereafter reversed,

 modified, vacated or stayed, the DIP Agent, the DIP Lenders and the Prepetition Secured

 Parties shall be entitled to all of the rights, remedies, protections, and benefits granted under

 section 364(e) of the Bankruptcy Code.

                   (d)   Except as expressly provided in this Final Order or in the DIP Documents,

the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens, and the Adequate

Protection Obligations and all other rights and remedies of the DIP Agent, the DIP Lenders, and

the Prepetition Secured Parties granted by the provisions of this Final Order and the DIP

Documents shall survive, and shall not be modified, impaired or discharged by: (i) the entry of

an order converting any of the Chapter 11 Cases to a case under chapter 7, dismissing any of the

Chapter 11 Cases, terminating the joint administration of the Chapter 11 Cases or by any other

act or omission of the Debtors; (ii) the entry of an order approving the sale of any DIP Collateral

pursuant to section 363(b) of the Bankruptcy Code (except to the extent permitted by the DIP

Documents); or (iii) the entry of an order confirming a chapter 11 plan in any of the Chapter 11

Cases and, pursuant to section 1141(d)(4) of the Bankruptcy Code, the Loan Parties have waived

any discharge as to any remaining DIP Obligations or Adequate Protection Obligations. The

terms and provisions of this Final Order and the DIP Documents shall continue in these Chapter



                                                 45
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19    Page 46 of 57



11 Cases, in any successor cases if these Chapter 11 Cases cease to be jointly administered and

in any superseding chapter 7 cases under the Bankruptcy Code, and the DIP Liens, the DIP

Superpriority Claims, the Adequate Protection Liens, and the Adequate Protection Obligations

and all other rights and remedies of the DIP Agent, the DIP Lenders, and the Prepetition Secured

Parties granted by the provisions of this Final Order and the DIP Documents shall continue in

full force and effect until the DIP Obligations are indefeasibly paid in full in cash, as set forth

herein and in the DIP Documents, and the Commitments have been terminated.

         25.       Cash Management. Unless otherwise agreed by the DIP Agent or otherwise

permitted by the DIP Documents, and pursuant to further order of the Court, the Debtors shall

maintain their cash management arrangements in all material respects in a manner consistent

with that described in the applicable “first-day” order and the related motion seeking

authorization to continue the Debtors’ cash management arrangements.

         26.       Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements, and releases contained in paragraphs 6 and 7 of this Final Order, shall be binding

upon the Debtors and any successor thereto in all circumstances and for all purposes. The

Debtors’ stipulations, admissions, agreements and releases contained in paragraphs 6 and 7 of

this Final Order, shall be binding upon all other parties in interest, in all circumstances and for all

purposes unless: (a) a party in interest, including but not limited to any Creditors’ Committee

appointed in these cases, with requisite standing, has timely filed an adversary proceeding or

contested matter (subject to the limitations contained herein, including, inter alia, in this

paragraph 26) by no later than (i) (x) with respect to parties in interest (other than the Creditors’

Committee) with requisite standing, 75 calendar days after entry of this Final Order and (y) with

respect to the Creditors’ Committee, 75 calendar days after the appointment of the Creditors’



                                                  46
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209       Filed 08/14/19    Page 47 of 57



Committee, if any, (ii) any such later date as has been agreed to, in writing, by the Prepetition

Revolver Agent (with the consent of the Required Lenders (as defined in the Prepetition

Revolving Credit Agreement)) or the Prepetition Note Agent, as applicable, and (iii) any such

later date as has been ordered by the Court for cause upon a motion filed and served within any

applicable period of time set forth in this paragraph (the time period established by the foregoing

clauses (i), (ii), and (iii), the “Challenge Period”), provided, however, that if the case converts to

a Chapter 7, or if a Chapter 11 trustee is appointed, prior to the end of the Challenge Period, the

Challenge Period shall be extended for the Chapter 7 or Chapter 11 trustee to the later of (i) the

time that is remaining in the Challenge Period plus 10 days and (ii) such date designated by the

Court, (A) objecting to or challenging the amount, validity, perfection, enforceability, priority or

extent of any of the Prepetition Debt or the Prepetition Liens, or (B) otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance

power claims or any other claims, counterclaims or causes of action, objections, contests or

defenses (collectively, the “Challenges”) against any of the Prepetition Secured Parties or their

respective subsidiaries, officers, directors, managers, principals, employees, agents, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives and other

professionals and the respective successors and assigns thereof, in each case in their respective

capacity as such (each a “Representative” and, collectively, the “Representatives”) in

connection with matters related to the Prepetition Credit Documents, the Prepetition Debt, the

Prepetition Liens and the Prepetition Collateral; and (b) there is a final non-appealable order in

favor of the plaintiff sustaining any such Challenge in any such timely filed adversary

proceeding or contested matter; provided, however, that any pleadings filed in connection with

any Challenge shall set forth with specificity the basis for such challenge or claim and any



                                                 47
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209       Filed 08/14/19    Page 48 of 57



challenges or claims not so specified prior to the expiration of the Challenge Period shall be

deemed forever, waived, released and barred. Notwithstanding anything to the contrary in the

Interim Order or this Final Order, if, during the Challenge Period, the Creditors’ Committee or

any other party in interest files a motion seeking standing to file a Challenge with a draft

complaint identifying and describing all such Challenge(s), the Challenge Period will be tolled

solely with respect to the Challenges asserted in such draft complaint and solely with respect to

the party asserting such Challenges until the earlier of (i) two (2) business days subsequent to the

date of entry of an order granting the Creditors’ Committee or other party in interest standing to

file any such Challenge(s) described in the complaint, and (ii) entry of an order denying such

motion; provided, further, that such extension shall only apply to those Challenges asserted in

the draft complaint that this Court has specifically found that the Creditors’ Committee or other

party in interest has standing to assert; provided, further that the Challenge Period shall not be

tolled for more than thirty (30) days from the filing of the Creditors’ Committee’s or other party

in interest’s motion seeking standing to file a Challenge, but allowing for additional time as

necessary to accommodate the Court’s schedule. If no such Challenge is timely and properly

filed during the Challenge Period or the Court does not rule in favor of the plaintiff in any such

proceeding then: (a) the Debtors’ stipulations, admissions, agreements and releases contained in

paragraphs 6 and 7 of this Final Order, shall be binding on all parties in interest, including,

without limitation, the Creditors’ Committee; (b) the obligations of the Loan Parties under the

Prepetition Credit Documents, including the Prepetition Debt, shall constitute allowed claims not

subject to defense, claim, counterclaim, recharacterization, subordination, offset or avoidance,

for all purposes in the Chapter 11 Cases, and any subsequent chapter 7 case(s), other than to

payment in full in cash of the Carve-Out; (c) the Prepetition Liens on the Prepetition Collateral



                                                48
RLF1 21876487v.3
               Case 19-11563-KBO        Doc 209      Filed 08/14/19    Page 49 of 57



shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected, security

interests and liens on the Prepetition Collateral, not subject to recharacterization, subordination,

avoidance or other defense, other than to payment in full in cash of the Carve-Out; and (d) the

Prepetition Debt and the Prepetition Liens on the Prepetition Collateral shall not be subject to

any other or further claim or challenge by the Creditors’ Committee, any non-statutory

committees appointed or formed in the Chapter 11 Cases or any other party in interest acting or

seeking to act on behalf of the Debtors’ estates, including, without limitation, any successor

thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or examiner

appointed or elected for any of the Debtors) and any defenses, claims, causes of action,

counterclaims and offsets by the Creditors’ Committee, any non-statutory committees appointed

or formed in the Chapter 11 Cases, or any other party acting or seeking to act on behalf of the

Debtors’ estates, including, without limitation, any successor thereto (including, without

limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of

the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties and their Representatives arising out of or relating to any of the

Prepetition Credit Documents shall be deemed forever waived, released and barred. Nothing in

this Final Order vests or confers on any Person (as defined in the Bankruptcy Code), including

the Creditors’ Committee or any non-statutory committees appointed or formed in the Chapter

11 Cases, standing or authority to pursue any claim or cause of action belonging to the Debtors

or their estates, including, without limitation, Challenges with respect to the Prepetition Credit

Documents, the Prepetition Debt or the Prepetition Liens.

         27.       Limitation on Use of DIP Loans and DIP Collateral. Notwithstanding any other

provision of this Final Order or any other order entered by this Court, no DIP Loans, DIP



                                                49
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209       Filed 08/14/19    Page 50 of 57



Collateral, Prepetition Collateral or any portion of the Carve-Out, may be used directly or

indirectly by any Debtor, any Guarantor, any official committee appointed in the Chapter 11

Cases, or any trustee appointed in the Chapter 11 Cases or any successor case, including any

chapter 7 case, or any other person, party or entity (i) in connection with the investigation,

initiation or prosecution of any claims, causes of action, adversary proceedings or other litigation

(a) against any of the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties or their

respective predecessors-in-interest, agents, affiliates, representatives, attorneys, or advisors, in

each case in such capacities, or any action purporting to do the foregoing in respect of the

Prepetition Debt, the Prepetition Note Obligations, the Prepetition Second Lien Notes

Obligations, liens on the Prepetition Collateral, DIP Obligations, DIP Liens, DIP Superpriority

Claims and/or the adequate protection obligations, adequate protection liens and superpriority

claims granted to the Prepetition Lenders and the Prepetition Noteholders, as applicable, under

the Interim Order or this Final Order, as applicable, or (b) challenging the amount, validity,

perfection, priority or enforceability of or asserting any defense, counterclaim or offset with

respect to, the Revolver Obligations, Prepetition Note Obligations, the DIP Obligations and/or

the liens, claims, rights, or security interests granted under the Interim Order, this Final Order,

the DIP Documents, the Prepetition Credit Documents including, in each case, without

limitation, for lender liability or pursuant to section 105, 510, 544, 547, 548, 549, 550, or 552 of

the Bankruptcy Code, applicable non-bankruptcy law or otherwise; provided, however, advisors

to any Creditors’ Committee may investigate any potential challenges with respect to the

Prepetition Credit Documents, the Prepetition Revolver Obligations, the Prepetition Note

Obligations, the Prepetition Revolver Liens, and the Prepetition Note Liens during the Challenge

Period at an aggregate expense for such investigation, but not litigation, prosecution, objection or



                                                50
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209      Filed 08/14/19   Page 51 of 57



challenge thereto, not to exceed $75,000 in the aggregate; (ii) to prevent, hinder, or otherwise

delay the Prepetition Secured Parties’, the DIP Agent’s or the DIP Lenders’, as applicable,

enforcement or realization on the Prepetition Revolver Obligations, the Prepetition Note

Obligations, the Prepetition Collateral, the DIP Obligations, the DIP Collateral, and the liens,

claims, and rights granted to such parties under the Orders, each in accordance with the DIP

Documents, the Prepetition Credit Documents or this Final Order; (iii) to seek to modify any of

the rights and remedies granted to the Prepetition Secured Parties, the DIP Agent or the DIP

Lenders under this Final Order, the Prepetition Credit Documents, or the DIP Documents, as

applicable (other than in connection with an Approved Chapter 11 Plan); (iv) to apply to the

Court for authority to approve superpriority claims or grant liens or security interests in the DIP

Collateral or any portion thereof that are senior to, or on parity with, the DIP Liens, the DIP

Superpriority Claims, adequate protection liens, and superpriority claims granted to the

Prepetition Lenders or the Prepetition Noteholders, as applicable, unless all DIP Obligations,

Prepetition Revolver Obligations, Prepetition Note Obligations, adequate protection obligations,

and claims granted to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties under

this Final Order, have been refinanced or paid in full in cash (including the cash collateralization

of any letters of credit) or otherwise agreed to in writing by the DIP Required Lenders (as

defined in the DIP Credit Agreement); or (v) to seek to pay any amount on account of any claims

arising prior to the Petition Date unless such payments are agreed to in writing by the DIP

Required Lenders (as defined in the DIP Credit Agreement) or are otherwise included in the

Approved Budget.

         28.       Loss or Damage to Collateral. Nothing in this Final Order, the DIP Documents,

or any other documents related to these transactions shall in any way be construed or interpreted



                                                 51
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19    Page 52 of 57



to impose or allow the imposition upon the DIP Agent, any DIP Lender or any of the Prepetition

Secured Parties of any liability for any claims arising from the prepetition or postpetition

activities of the Debtors in the operation of their business or in connection with their

restructuring efforts (other than the Carve-Out). The DIP Agent and the DIP Lenders shall not,

in any way or manner, be liable or responsible for (i) the safekeeping of the DIP Collateral,

(ii) any loss or damage thereto occurring or arising in any manner or fashion from any cause,

(iii) any diminution in the value thereof, or (iv) any act or default of any carrier, servicer, bailee,

custodian, forwarding agency or other person, and all risk of loss, damage or destruction of the

DIP Collateral shall be borne by the Loan Parties.

         29.       Final Order Governs. In the event of any inconsistency or conflict between the

provisions of this Final Order, on the one hand, and the DIP Documents, on the other hand, the

provisions of this Final Order shall govern.

         30.       Binding Effect; Successors and Assigns. Subject to paragraph 26 above, the DIP

Documents and the provisions of this Final Order, including all findings herein, shall be binding

upon all parties in interest in the Chapter 11 Cases, including, without limitation, the DIP Agent,

the DIP Lenders, the Prepetition Secured Parties, the Creditors’ Committee, any non-statutory

committees appointed or formed in the Chapter 11 Cases, the Debtors, and their respective

successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter appointed or

elected for the estate of any of the Debtors, an examiner appointed pursuant to section 1104 of

the Bankruptcy Code, or any other fiduciary appointed as a legal representative of any of the

Debtors or with respect to the property of the estate of any of the Debtors) and shall inure to the

benefit of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, and the Debtors and

their respective successors and assigns; provided that the DIP Agent, the DIP Lenders, and the



                                                  52
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 53 of 57



Prepetition Secured Parties shall have no obligation to permit the use of the Prepetition Collateral

(including Cash Collateral) by, or to extend any financing to, any chapter 7 trustee, chapter 11

trustee or similar responsible person appointed for the estates of the Debtors.

         31.       Limitation of Liability. In determining to make any loan or other extension of

credit under the DIP Credit Agreement, to permit the use of Cash Collateral or in exercising any

rights or remedies as and when permitted pursuant to this Final Order or the DIP Documents, the

DIP Agent and the DIP Lenders, in their capacities as such, shall not (i) be deemed to be in

“control” of the operations of the Debtors; (ii) owe any fiduciary duty to the Debtors, their

respective creditors, shareholders or estates; and (iii) be deemed to be acting as a “Responsible

Person” or “Owner” or “Operator” with respect to the operation or management of the Debtors

(as such terms or similar terms are used in the United States Comprehensive Environmental

Response, Compensation and Liability Act, 29 U.S.C. §§ 9601, et seq., as amended, or any

similar federal or state statute).

         32.       No Waiver. No delay or failure by the Prepetition Secured Parties, the DIP Agent

or any DIP Lender in the exercise of its rights and remedies under the DIP Documents or this

Final Order, as applicable, shall constitute a waiver, in whole or in part, of any of such lender’s,

noteholder’s, agent’s, or DIP Lender’s rights hereunder or otherwise.

         33.       Proofs of Claim. The Prepetition Agents shall not be required to file proofs of

claim in the Chapter 11 Cases or any successor case in order to assert claims on behalf of itself

and the Prepetition Secured Parties for payment of the Prepetition Revolver Obligations or the

Prepetition Note Obligations, as applicable, arising under the Prepetition Credit Documents,

including, without limitation, any principal, premium, unpaid interest, fees, expenses, and other

amounts under the Prepetition Credit Documents. The statements of claim in respect of the



                                                  53
RLF1 21876487v.3
                Case 19-11563-KBO         Doc 209      Filed 08/14/19   Page 54 of 57



Prepetition Revolver Obligations and Prepetition Note Obligations set forth in this Final Order,

together with any evidence accompanying the Motion and presented at the Interim Hearing, are

deemed sufficient to and do constitute proofs of claim in respect of such debt and such secured

status. The stipulations of the Debtors set forth in paragraph 6 hereof shall be deemed to

constitute a timely filed proof of claim for the Prepetition Revolver Agent in respect of all

Prepetition Revolver Obligations and the Prepetition Note Agent in respect of all Prepetition

Note Obligations. In addition, the Prepetition Revolver Agent and the Prepetition Note Agent

will not be required to file any request for allowance and/or payment of any administrative

expenses, and this Final Order shall be deemed to constitute a timely filed request for allowance

and/or payment of any Prepetition Revolver Obligations or Prepetition Note Obligations

constituting administrative expenses, as applicable and if any.

          34.      Insurance. To the extent that any Prepetition Agent is listed as loss payee under

the Borrowers’ or Guarantors’ insurance policies, the DIP Agent is also deemed to be the loss

payee under such insurance policies and shall act in that capacity and distribute any proceeds

recovered or received in respect of any such insurance policies in the order of priorities set forth

herein.

          35.      Effectiveness. This Final Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date

immediately upon entry hereof.          Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

6006(d), 7062, or 9014 of the Bankruptcy Rules or any Local Bankruptcy Rule, or Rule 62(a) of

the Federal Rules of Civil Procedure, this Final Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of execution or effectiveness of this Final

Order.



                                                  54
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 55 of 57



         36.       Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Final Order.

         37.       Payments Held in Trust. Except as expressly permitted in this Final Order or the

DIP Documents, in the event that any Prepetition Secured Party receives any payment on

account of a security interest in DIP Collateral, receives any DIP Collateral or any proceeds of

DIP Collateral or receives any other payment with respect thereto from any other source prior to

indefeasible payment in full in cash of all DIP Obligations under the DIP Documents, and

termination of the Commitments in accordance with the DIP Documents, such Prepetition

Secured Party shall be deemed to have received, and shall hold, any such payment or proceeds of

DIP Collateral in trust for the benefit of the DIP Agent and the DIP Lenders and shall

immediately turn over such proceeds to the DIP Agent, or as otherwise instructed by this Court,

for application in accordance with the DIP Documents and this Final Order.

         38.       Credit Bidding.   (a) The DIP Agent shall have the right to credit bid, in

accordance with the DIP Documents, up to the full amount of the DIP Obligations in any sale of

the DIP Collateral and (b) subject to paragraph 26 hereof, the Prepetition Lenders and the

Prepetition Noteholders shall have the right to credit bid up to the full amount of the Prepetition

Revolver Obligations and the Prepetition Note Obligations, respectively, in connection with any

sale of any DIP Collateral pursuant to section 363 of the Bankruptcy Code, under a plan of

reorganization or liquidation under section 1129 of the Bankruptcy Code, or a sale or disposition

by a chapter 7 trustee for any Debtor under section 725 of the Bankruptcy Code, in each case, to

the extent provided for in section 363(k) of the Bankruptcy Code, without the need for further

Court order authorizing the same, and whether any such sale is effectuated through section

363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the



                                                  55
RLF1 21876487v.3
               Case 19-11563-KBO         Doc 209       Filed 08/14/19   Page 56 of 57



Bankruptcy Code, or otherwise. For the avoidance of doubt, subject to paragraph 26 hereof, the

DIP Lenders’ exercise of their unqualified right to credit bid pursuant to section 363(k) of the

Bankruptcy Code up to the full amount of the outstanding DIP Obligations (including any

accrued interest) in any sale of the Collateral (or any part thereof) may include, with the consent

of the applicable Prepetition Agent on behalf of the applicable Prepetition Secured Party, a credit

bid of the Prepetition Obligations.

         39.       Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

         40.       Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Final Order.

         41.       Local Texas Tax Authority. Notwithstanding anything in this Final Order to the

contrary, to the extent that Bexar County, Pecos County, Tarrant County, Ward County,

Comanche County, Limestone County, or Irion County has valid, perfected, enforceable and

non-avoidable liens for prepetition ad valorem taxes, or which arise postpetition under state law,

on any DIP Collateral, the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

Liens and the Prepetition 507(b) Claims shall be junior in priority and subject to such valid,

perfected and enforceable liens only to the extent such liens are otherwise senior in priority to the

Prepetition Liens or the DIP Liens, as applicable, pursuant to applicable non-bankruptcy law or

otherwise constitute a Permitted Encumbrance under (and as defined in) the DIP Documents.

         42.       Retention of Jurisdiction.   The Court shall retain jurisdiction to implement,

interpret, and enforce the provisions of this Final Order, and this retention of jurisdiction shall

survive the confirmation and consummation of any chapter 11 plan for any one or more of the




                                                  56
RLF1 21876487v.3
               Case 19-11563-KBO       Doc 209    Filed 08/14/19   Page 57 of 57



Debtors notwithstanding the terms or provisions of any such chapter 11 plan or any order

confirming any such chapter 11 plan.




     Dated: August 14th, 2019                      KAREN B. OWENS
     Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE

                                             57
RLF1 21876487v.3
